 IntheMatterofWESTERN FELT WORKS, A CORPORATIONandTEXTILEWORKERSORGANIZINGCOMMITTEE, WESTERN FELT LOCALCase No. C-490.Decided December 9, 1938Felt and Felt Products Manufacturing Company-Interference, Restraint, andCoercion:publication and posting of "loyalty" statements; expressed oppositionto "outside" labor organization ; discrediting union and union leaders ; pursuad-ing employees to refrain from joining an "outside" labor organization ; effort tobreak strike by soliciting or inducing individual strikers to return to work ;election to determine employees' choice of representative ; employment ofstrikebreakers ; discrimination in favor of company-dominated union; advisingemployees to join a particular labor organization ; assisting formation of suchorganization-Company-Dominated Union:domination of and interference withformation and administration; support; use of by employer as bulwark against"outside" unionization ; urging employees to form inside labor organization ; en-couragement of inside organization by discouragement of other labor organiza-tion ; participation by supervisory employees ; disestablished, as agency forcollectivebargaining-Discrimination:denial of reinstatement following strike;retention of strikebreakers; refusal to reinstate because of union activity:employment of new persons after settlement of the strike ; lay-offs ; discharges ;charges of, not sustained as to oneperson-Reinstatement Ordered:employeeslaid off, discharged, and refused reinstatement; employees temporarily laid offat time of strike ; employees not testifying ; application for reinstatement' notprerequisite to order requiring, in view of employer's conduct; special formsof : alternative basis for ; displacement of employees newly hired after com-mencement of strike ; preferential list, to be followed in further reinstatement ;seniority status, restored to striking and reinstated employees-BackPay:awarded, to employees laid off, discharged, and refused reinstatement, fromdate of lay-off, discharge, or refusal to reinstate to date of offer of rein-statement, not to include period between service of Intermediate Report anddate of Decision in case of employees as to whom Trial Examiner recommendeddismissal of complaint; from date of refusal to reinstate to date of obtainingother employment, in case of one employee; from date of refusal to reinstatein case of employees laid off before commencement, of strike; monies receivedby employees for work performed upon Federal, State, county, municipal, orother work-relief projects to be deducted and paid over to agency which sup-plied funds for said projects-UnitAppropriate for Collective Bargaining:production and maintenance employees, excluding supervisory and office clericalemployees, salesmen, chemists, technical engineers, draftsmen, and truckdrivers; community of interest, agreement asto-Representatives:proof ofchoice :applicationcards ;employer-heldeleetion-CollectiveBargaining:refusal to enter into any agreement, either oral or in writing; refusal to recog-nize representative as exclusive bargaining agency ; negotiation in good faith ;dilatory and evasive tactics ; meeting with representatives but with no bonafide intent to reach an agreement; failure to offer counterproposals; refusalto embody understandings, if reached, in a signed agreement ; special forms ofremedial orders ; enter into a signed agreement, if understanding is reached ;10 N. L R. B., No. 31.-407 408NATIONAL LABOR RELATIONS BOARDrecognition as exclusive representative ; negotiation ; posting of notices that em-ployees are free to remain or become members of the exclusivebargainingagency and that respondent will not discriminate against employees 'doing so-Strike:result of employer's unfair labor practices.Mr. I. S. Dorfman,for the Board.Winston, Strawn cfi Shaw, by Mr. John f BlackandMr. RobertTieken,of Chicago, Ill., for the respondent.Mr. Leon M. Despres,of Chicago, Ill., for the T. W. O. C.Olis,Vasalle c6 Lapinskas,byMr. R. A. Vasalle,for the Inde-pendent.Mr. Wallace M. Cohen,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a charge and amended charges duly filed by Textile WorkersOrganizing Committee, herein called the T. W. O. C., the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Thirteenth Region (Chicago, Illinois), issued itscomplaint dated December 7, 1937, and its amended complaint datedDecember 10, 1937, against Western Felt Works, Chicago, Illinois,herein called the respondent, alleging that the respondent had en-gaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1), (2), ,(3), and (5) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.Acopy of the complaint, accompanied by notice of hearing, was dulyserved upon the respondent, and copies of the amended complaint,accompanied by notice of hearing, were duly served upon the re-spondent and the Independent Union of Western Felt Workers.herein called the Independent.In respect to the unfair labor practices the amended complaintalleged in substance that on May 26, 1937, and at all times thereafter,the T. W. O. C. represented a majority of the respondent's employeesin an appropriate unit; that the respondent,, by refusing to bargainwith the T. W. O. C. as the exclusive representative of the respond-ent's' employees, stating that it would bargain with the T. W. O. C.only as the representative of those employees specifically designatingthe T. W. O. C. as their representative, and by refusing to enter intoan agreement with the T. W. O. C., regardless of terms, had refused'and was refusing to bargain collectively with the T. W. O. C.; thatthe respondent's refusal to bargain caused the employees of the re-spondent to go out on strike on June 8, 1937, and remain out untilJuly 30, 1937; that the respondent had discriminatorily refused and DECISIONS AND ORDERS409failed to reinstate to employment certain of its striking employees;that the respondent had discriminatorily discharged and refused. toemploy certain- employees by reason of their union activities andtheir refusal to join the Independent, a labor organization; that therespondent had initiated, dominated, interfered with, and had con-tributed support to the Independent; and that the respondent hadurged and warned its employees to refrain from joining or retainingmembership in the T. W. O. C. and was continuing to do so. On De-cember 13, 1937, the respondent filed a motion to dismiss the com-plaint for want of jurisdiction and at the same time filed an answeradmitting certain allegations of the amended complaint as to thenature of its business, but denying the alleged unfair practices.Moreparticularly, the answer admitted that on certain dates the respond-cut was requested to bargain collectively, but denied that it hadrefused to do so and further denied that under the law it is or wasrequired to enter into an agreement with the persons with whom itbargained.The Independent filed a motion to intervene with theRegional Director, who granted it on December 21, 1937.After several postponements, notices of which were duly servedupon the parties, the hearing opened in Chicago, Illinois, on De-cember 22, 1937, before John A. Lapp, the Trial Examiner duly des-ignated by the Board.The hearing was closed on January 21, 1938.The Board, the respondent, the T. W. O. C., and the Independentwere represented by counsel and participated, in the hearing. 'Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.At the close of the hearing, argument was had before the TrialExaminer.Before the hearing, the respondent filed a motion to dismiss theamended complaint for want of jurisdiction.At the close of theBoard's case and again at the end of the hearing, the respondentmoved to dismiss the amended complaint on the further ground thatthe Board had failed to prove its case.These motions were denied bythe Trial Examiner.During the course of the hearing, the TrialExaminer made a number of rulings on objections to the admissionand exclusion of evidence.The Board has reviewed these rulings andrulings made with respect to the afore-mentioned motions and othermotions made by the parties and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.On March 24, 1938, the Trial Examiner filed his Intermediate Re-port, copies of which were duly served upon all parties, finding thatthe respondent had engaged in unfair labor practices affecting com-merce within the meaning of Section 8 (1), (3), and (5) and Section2 (6) and (7) of the Act, and recommending that the respondent ceaseand desist therefrom and that certain employees not offered reinstate- 410NATIONAL LABOR RELATIONS BOARDment be restored to their former employment as of August 2, 1937,with back pay, that certain discharged employees be reinstated as ofthe date of discharge with compensation from that date, and that therespondent proceed to bargain collectively with the T. W. O. C.TheTrial Examiner found that the evidence was insufficient to supportthe charge that the respondent had promoted, fostered, and sup-ported the Independent Union of Western Felt Workers, but madeno recommendation with respect thereto.Thereafter, the respondent and the T. W. O. C. filed exceptions tothe Intermediate Report and to various rulings of the Trial Exam-iner.Pursuant to notice, oral argument was had on May 11, 1938,before the Board in Washington, D. C. The respondent and theT.W. O. C. were represented by counsel and participated in the argu-ment.The Board has considered the exceptions of the respondentand the T. W. O. C. to the findings, conclusions, recommendations,and rulings of the Trial Examiner, but, save for those exceptionswhich are consistent with the findings, conclusions and order set forthbelow, we find them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTWestern Felt Works is an Illinois corporation having its sole man-ufacturing plant in Chicago, Illinois, and branch sales offices in NewYork City; Detroit, Michigan; and Cleveland, Ohio. It is engagedin the manufacture of felt and felt products which are used princi-pally in mechanical trades and in clothing, textiles, shoes, automo-biles, locomotives, farm machinery, tractors, and novelties.Raw materials, consisting principally of noils, wool, steel, waste,shoddy, cotton, rags, jute, cattle hair, soap, sizing, chemicals, oils,dye stuffs, and burlap, are for the most part purchased from dealers'agents in Chicago, Illinois, but obtained from sources throughoutthis country and from foreign countries.The following scheduleshows the origin of the raw materials purchased by the respondent inthe period from December 1, 1936, to November 30, 1937, in pounds,dollars, and percentage of total cost :Materials purchased in Illinois and delivered from Illinoiswarehouses--------------------------------------------------Materialspurchased from Chicago dealers and delivered towestern Felt works from points outside of Illinois ----------Materials purchased from dealers outside of Illinois and deliv-ered from warehouse outside of Illinois----------------------Foreign materials purchased through agents in the UnitedStates------------------------------------------------------PoundsDollarsPer centoftotal cost2,727,183$361,798 0029 56855 48178, 623 006.423,268,525613, 573 0050 12704,042170,070 0013 90 DECISIONS AND- ORDERS411Approximately 60 per cent of the products of the respondent are-manufactured for special orders.The balance is standard stock. Theproduction capacity of the entire plant is.10,000,000 pounds per year..The total volume for the year 1936 was 6,860,000 pounds, amountingin value to $2,605,983.For the year 1937, the volume was 6,093,000-pounds, amounting in value to $2,904,000.Approximately 75 per centof the finished products are shipped to points outside the State ofIllinois.The respondent customarily pays the freight on raw mate-rials purchased and on finished products shipped by it.The respondent normally employs approximately 500 persons.II.THE ORGANIZATIONS INVOLVEDTextileWorkers Organizing Committee, Western Felt Local, is alabor organization affiliated with the Committee for Industrial Organ-ization.It admits to membership the production and maintenanceemployees of the respondent, excluding supervisory and office clericalemployees, salesmen, chemists, technicians, engineers, draftsmen, andtruck drivers.Independent Union of Western Felt Workers is an unaffiliated labororganization admitting to membership the production and mainte-nance employees of the respondent, excluding supervisory and officeclerical employees, salesmen, chemists, technicians, engineers, drafts-men, and truck drivers.III.THE UNFAIR LABOR PRACTICESA. The refusal to bargain collectively1.The appropriate unitThe amended complaint alleges that the production and mainte-nance employees of the respondent, excluding supervisory and officeclerical employees, salesmen, chemists, technical engineers, draftsmen,and truck drivers, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of the Act.This allegation is not denied in the respondent's answer and remainsuncontroverted upon the record.Both the T. W. O. C. and the Inde-pendent admit to membership the production and maintenance em-ployees of the respondent and exclude from membership the. em-ployees excluded from the appropriate unit set forth in the amendedcomplaint. --The evidence establishes a-community of interest between produc-tion and maintenance employees and a lack of community of interestbetween those groups and the supervisory and otfice"clericad employees,salesmen, chemists, technical engineers, and draftsmen.The truck 412NATIONAL LABOR RELATIONS BOARD,drivers are eligible for membership in and belong to a separate labororganization.Accordingly, we find that the production and mainte-nance employees of Western Felt Works, excluding supervisory andoffice clerical employees, salesmen, chemists, technical engineers,-draftsmen, and truck drivers, constitute a unit appropriate for thepurposes of collective bargaining and that such a unit insures to em-ployees of the respondent the full benefit of their right to collectivebargaining and otherwise effectuates the policies of the Act.2.Representationby the T. W. 0. C. of the majority in theappropriate unitA list of employees of the respondent who were members of theT.W. 0. C. on or about June 1, 1937, was received in evidence with-out objection.It was identified by Sydney L. Devin, T. W. O. C.organizer, as having been taken from the membershipfiles andchecked against membership-application cards, which contained astatement that the signers authorized the T. W. 0. C. to act as theirrepresentative for the purposes of collective bargaining. It containedthe names of 354 out of approximately 425 employees of the respond-ent.Counsel for the respondent was- afforded an opportunity ofchecking the application cards against the company pay roll.Noevidence was introduced to challenge the genuineness of the signa-tures on the T. W. 0. C. membership-application cards.At an elec-tion conducted by the. respondent on June 2, 1937, the T. W. 0. C.received the votes of a majority of the employees.We find that onJune 1, 1937, the T. W. 0. C. represented 354 of the approximately425 employees in the appropriate unit.Since we find hereinafter that the respondent has engaged in un-fair labor practices tending to discourage membership in the T. W..0: C., the contention of the Independent that it representeda major-ity of employees at the time of the hearing can have no standing here."The unfair labor practices- of the respondent cannot operate tochange the bargaining representative previously selected by the un-trammeled will of the majority." 1We find that on June 1, 1937, and at all times thereafter the T. W.0. C. was the duly designated representative of a majority of em-ployees in the appropriate unit for purposes of collective bargainingand that, pursuant to-Section 9 (a) of the Act, it was, therefore, theexclusive representative of all the employees in such unit for the pur-poses of collective bargaining with respect to rates ofpay, wages,hours of employment, and other conditions of work.'Matter of Bradford DyeingAssociation(U. S A.) (it,Corporation)andTemttileWork-ers' Organizing Committee of the C. I. 0., 4 N. LR B. 604. DECISIONS AND ORDERS4133.The refusal to bargainAlthough the T. W. O. C. began organizational work in the,re-spondent's plant in the spring of 1937, it was not until May 24 that therespondent became aware of T. W. O. C.'s activities.On May 26, itposted "A Message to Employees," 2 purporting to set forth "factsabout the Wagner Act" in the form of questions and answers.` Theinformation was volunteered by the respondent because "we desiredour employees to know their rights under the Wagner Act.Manymisleading statements and propaganda are being circulated amongemployees."The "Message," in substance, informed employees thatthey were not required to join a labor union, that an employer wasnot required to reach an agreement with the union, that the Act didnot require a closed-shop agreement, that an employee might dealdirectly with his employer and not through a labor organization, thatemployees could form their own employees' representation plan forgroup action, and that the "Supreme Court ruling" did not make itimpossible for an employee to be discharged for failure to fulfillduties.Authorities were cited to support each conclusion:On the following day, the respondent posted a notice in which itasserted that there would be no discrimination against employees formembership or non-membership in any organization of its workers,warned that it would permit no intimidation of its employees to com-pel them to join any organization, or any solicitation of membershipon its premises, and concluded that "The Company appreciates itsmany loyal employees and will continue its policy of fair dealingwith them."On June 1, at the instance of the T. W. O. C., which had obtained asitsmembers a majority of the respondent's employees, representativesof the respondent and the T. W. O. C. conferred.Henry Faurot,Jr., vice president of the respondent, advised the T. W. O. C. repre-sentatives that he did not know them or that they represented theemployees, but suggested that they submit their demands.The T. W.O. C. refused to submit any proposals until the respondent agreed torecognize the T. W. O. C. as the collective bargaining agency of therespondent's employees.At the close of the meeting, the bargainingcommittee gave the respondent a letter in which it claimed to repre-sent "close to 400 employees," and asked for a conference.On or about June 2 the respondent caused a ballot to be preparedand conducted an election among its production and maintenanceemployees.The ballot required the voter to specify whether hewanted "anybody to act" as his sole bargaining agency and, if so, -2 The contents of this "Message"were obtained by the respondent from the Labor Rela-tions Bulletin of the NationalAssociationofManufacturers.See footnote18,infra. 414\ATIONAL LABOR RELATIONS BOARDwhom. A majority selected T. W. 0. C. as their choice of bargainingrepresentative.3Despite the results of the election, the reluctance of the respondent,as disclosed by the conference of June 1, to recognize the T. W. 0. C.as the bargaining agency of the respondent's employees was carriedover to a further conference on June 3. The respondent again askedthe T. W. 0. C. to submit its demands.When the T. W. 0. C. replieditwould avail nothing unless the respondent recognized the T. W. 0.C. as the collective bargaining agency of the employees, the respond-ent said, "Well, we're here."The T. W. 0. C. then presented itsproposed agreement which, among other things, provided for aclosed shop.The respondent's answer to the proposal was that if itbargained with the T. W. 0. C. at all it would bargain with it onlyas the representative of the T. W. 0. C.'s members.The respondentinsisted that the demands were "impossible" and "out of the ques-tion," but made no commitments or counterproposals.A furtherconference was agreed upon, but no date was fixed.The T. W. 0. C. manifested a willingness to accede to the respond-ent's position by sending the respondent a substitute for the closed-shop provision of the proposed agreement.The new paragraphprovided in substance that the respondent would agree not to inter-fere with the right of its employees to become members of the T. W.0. C. or discriminate against T. W. 0. C. members because of suchmembership or "aid, promote or finance any labor group or organiza-tion which purports to engage in collective bargaining or to makeany agreement with any such group or organization." The respond-ent consulted its attorney, who, after making some suggestions con-cerning the proposed substitute provision, advised the respondentas follows : "With respect to all of the provisions contained in theoriginal tentative draft, say to them (the T. W. 0. C.) that, as youhave previously pointed out, some of them are utterly impossible foreconomic reasons and that you will be glad to confer with them, attheir convenience, at some time in the future."A further meeting was held on June 7 at which the T. W. 0. C.presented its proposed agreement as modified.The respondent madeno effort to meet the proposals by counter suggestions. It contenteditselfwith reiterating the' advice of its counsel that some of theprovisions of the proposed contract "were utterly impossible foreconomic 'reasons" and that it 'would "be glad to confer with themat their convenience, at some time 'in the future."Faurot testified,"We were'asked to make a counter-offer. I said we were there tosoot of 403 voting, 325 voted in behalf of a collective bargaining agency, 77 against,-and 1 remained neutral.Of those desiring representation, 264 wanted the C. I. O. (theT.W. O. C. was the only C. I. 0 affiliate in the plant), 41 did not specify, 15 wantedthe A. F of L, 3 a company union, 1 an independent, and 1 designated "Victor." DECISIONS AND ORDERS415hear what they had to say and receive their demands and to discussthem . . . I finally stated that if we could' come to no under-standing that we would like to withdraw, which we did."In view of the respondent's conduct, its refusal to recognize theT.W. O. C. as the exclusive bargaining agency of its employees, andits predetermined bargaining formula disclosed by its close adherenceto the advice of its counsel, we find that the respondent refused tobargain collectively with the T.W. O. C. as required by the Act.Any doubt concerning this, and any belief that the T. W. O. C. orthe employees may have had that the respondent would bargaincollectivelywith the T. W. O. C. was completely dispelled by a"Notice to Employees" which the respondent posted on its bulletinboards on Julie 8:WESTERN FELT WORKSIt has always been the policy of this Company to deal directlywith its own employees. It has never been necessary for eitherthe Company or you to go to any outsider for help in any matterbetween us.We have tried to be fair with you, and you havebeen fair with us.There is no need now for anyone to act foreither of us.Direct dealing is always more satisfactory and less expensive.It is not necessary for you to pay dues to any one to find outwhere we stand.Without anything to show you had wanted to make requests ofus for any changes in our present arrangements, a form of agree-ment was handed to us by certain people claiming to act for youand we were asked to sign it.It is apparent that the agreement was drawn by someone notfamiliar with our relations to each other or with our business.We have never had nor needed any written agreements withour people.Wedo not intend now to admit that you are not able to makeyour own agreements and that someone else must talk for you.The items that were included in the paper that was handedto us were, some of them, unreasonable and that you would nothave asked for yourselves.That there may be no misunderstanding as to what we arewilling to do and what is the present policy of the Company,we outline this program :(1)We shall be willing to talk with you at any time aboutany matter in which you think there should be any change.(2)Our work week will continue as in the past-44 hours.(3)Our overtime will be paid as in the past-time and onethird. 416NATIONAL LABOR RELATIONS BOARD(4)We will give all employes a flat increase of 30 an hourover the rate received by them in their last pay envelope begin-ning after the next pay after June 8, 1937.(5)Any worker reporting to work at the request of the Com-pany shall be guaranteed two hours' work for the day on whichhe reports.(6)Employes shall receive annual vacations with pay of oneweek after three years' service.These proposals we believe to be fair and to'be all that canreasonably be expected in view of existing business conditions.WESTERN FELT WORKS.'In this declaration of its policy the respondent clearly stated itsintention of dealing directly with its employees, in spite of the factthat a majority of them had designated the T. W. O. C. as their bar-gaining representative.The respondent further emphasized its posi-tion by declaring that it "never had nor needed any written agree-ments" and that "We do not intend now to admit that you are notable to make your own agreements and that someone else must talkfor you."This statement of the Company's policy was an eloquentsequel to the three fruitless conferences that preceded it.This clearrefusal to bargain collectively with the T. W. O. C. precipitated thestrike of June 8.At 11 p. m. in the evening of June 8, the production and mainte-nance employees of the respondent went out on strike.The strikecontinued until July 30, 1937, during which period the plant wasconstantly picketed.Except for the first few weeks of the strike,during which a number of the supervisory and clerical employeeswere engaged in shipping finished products and disposing of productsin process, the plant was completely shut down until July 13.TheT.W. O. C. in the meantime continued its efforts to confer, but therespondent insisted that it would adhere to its policy as stated in itsnotice of June 8 and that it had no further proposals to offer.Following the filing of a charge by the T. W. O. C., Leonard C.Bajork, Acting Regional Director, arranged a conference between theparties for June 2. John D. Black, attorney, representing the re-spondent, agreed to participate in the discussion provided his partici-pation was not to be interpreted as bargaining.The T. W. O. C.'sproposed a reement, as amended, was considered article by article.With reference to most of the provisions, the respondent indicatedthat they would be given further consideration.As to those provi-sions not in conflict with the respondent's notice of June 8, therespondent manifested its approval.Much of the conference, how-ever, was devoted to a discussion between Mr. Black and counsel for' Italics ours DECISIONS AND ORDERS417the Board concerning whether the law required the parties to enterinto any agreement, oral or written.A further conference, called forJuly 2,,was postponed until July 8, because of the failure of the T.W. O. C. to attend. These conferences culminated as before : with aninsistence by the respondent that it would enter into no agreementwith the T. W. O. C., and with a "Notice to all Employees" settingforth its "labor policy."This notice, the respondent's substitute foran agreement, was presented to the T. W. O. C. committee, whichwas asked to consider the notice and to give the respondent an answeras soon as possible.The notice completely ignored the T. W. O. C.as the collective bargaining agency of the respondent's employees;and it could not be construed as a contract or even as an offer. Byletter of July 10, the T. W. O. C. rejected the notice as an appropriateanswer to its bargaining attempts and submitted a counterproposalpurporting to be "in keeping with the realities of the situation."TheT.W. O. C. conceded the 44-hour week contended for by the re-spondent and suggested that a further conference be held.On theafternoon of July 9, the respondent had sent the notice, slightlymodified, and referred to as the Company's statement of its laborpolicy, to all its employees, together with an announcement of itsintention to reopen its plant on July 13, 1937, and to "re-employ allformer employees for whom we have work, except such as may havebeen guilty of illegal acts or acts of violence towards the company orany of its former employees since June 8, 1937." In this notice therespondent reiterated its determination not to bargain with theT.-W. O. C. as the exclusive representative of the employees but tobargain with it as the representative of its members only.5Con-temporaneously with the sending of this notice, and for a week or-so5The notice provided :NOTICETO ALL EMPLOYEES1.The Company recognizes the right of any or its employees to select for themselves,if theysodesire,a collective bargaining agency to bargain for such employeesasmay have made such selection and will bargain with such agency for such em-ployees only and for no others;but may ormaynot adopt rules or a policy that isaskedbyThe Company also recognizes the right of employees to bargain individually andwill deal individually with such emplcy-es as desire tins method in preference tocollective has gaining.2.The work week will be 44 hours,consisting of 5 eight-hour days,and four hourson SaturdayAll shifts to conform to our basic week, which begins on Wednesdayand ends on Tuesday Sunday work will be rotated3vacations-All employees after one year of continuous service will receive a vaca-tion of one week with pay in advance.All employees after five years of continu-ous service will receive a vacation of two weeks with pay in advance4Oveitime at time-and-a-third will be paid for time in excess of 44 hours per week.5.Wages-Hourly rates will be increased over iates paid June 1, 19375f per hour for men3¢ per hour for *oinen6.Beginning wages for men-47 cents an hour.Beginning wages for women-41i/2 cents an hourThis may continue during a trial period of sixty days- 418NATIONAL LABOR RELATIONS BOARDprior thereto, foremen and assistant foremen, at the instance of therespondent, were engaged in soliciting employees to return to work.Lists for that purpose were furnished by the respondent.When theplant reopened July 13, in addition to the approximately 100 em-ployees who returned, about 100 workers were obtained from theLandis Award Employers' Association,The T. W. O. C. sought to bargain further on July 13 and 14, butthe respondent refused.Faurot testified that Sydney L. Devin, aT.W. O. C. organizer, called him on the telephone and "I told himthat our Company's statement of its labor policy was our final answerto their demands and that they had advised us by letter that the policywas unanimously rejected and that, as far as we were concerned, thatclosed the question of bargaining, and we did not intend to reopenit . . . I told him that if he wished a conference we were willingtomeet with him, and that we had no intention of reopening thequestion of bargaining."A conference was arranged for and heldon July 21. Leon M. Despres, counsel for the T. W. O. C., sought toreopen the discussion of the respondent's statement of policy.Al-though Black insisted that he would not discuss the notice or its terms,he stated that the respondent would consider anything new the T. W.O. C. might have to offer. The situation continued unchanged.On July 24, the respondent sent to each of its customers an an-nouncement that "A strike of five weeks duration, called by the C. I.0. is ended without agreement of any kind, either oral or written,with this organization.This was our first shut down of importancesince our beginning 39 years ago, and wascaused wholly by outsideinterference.We have resumed operationsas usualunder a declara-tion of labor policy satisfactory to ouremployees[Italicsours.]7.Piece woi k-To be decided by a vote of those engaged in piece work.8.Night work-There will be no differential in rates.9Every worker reporting for work at the request of the Company will be guaranteedtwo hours work for that day.10.Wages willbe paid weekly by check.11.No employee will be dismissed except for just cause12. If all other factors are equal,seniority will be considered in cases of layoffs andrehiring13. Safety and Health-As in the past,the Company will earnestly endeavor to pro-mote safety in every way.It will continue to maintain adequate facilities for thetreatment of accidents and to protect the health of its employees11.All grievances or requests will be referred to anyone in authority,or,preferablyto Mr Henry Faurot, Jr.WESTERN FELT WORKS.JULY 9, 1937.(Italics ours)This letter reflects the attitude that inspired the respondent's conduct throughout itsdealings with the T.W. 0. C The respondent must have known that the boastful state-ments contained in this letter,designed to win the admiration of receptive customers,would ordinarily have been effective propaganda for the dissemination and inculcationelsewhere of the anti-union practices employed by the respondent at its own plant, asherein disclosed. DECISIONS AND ORDERS419The United States Department of Labor, through its representative,Robert M. Pilkington, arranged a conference between the parties,which resulted in terminating the strike on July 30, 1937.The exactterms of settlement are not clearly set forth in the testimony.Mr.Black, however, undertook to state in a letter to Mr. Pilkington whatoccurred at the settlement meeting.'The letter further shows thatthe respondent persisted in its refusal to bargain with the T. W. O. C.as the exclusive representative of the respondent's employees, andwould bargain with the T. W. O. C. for its members only.TRe: Western Felt worksJULY 30, 1937.Mr RonERT M. PILICINGTON,United States Commissioner of Conciliation,Department of Labor, Chicago, Illinois.DEAR MR. PILKINGTON : You called on me two days ago and we had some discus-sion of the situation at the western Felt Works, in whichI made very clear to youthepositionthat the Western Felt Works considered that it had discharged its fullobligation with respect to bargainingwhen itsubmitted on July 8, 1937, its "Noticeto all employees"as itsfinal position in the matter then pending, and received a let-ter of July 10,1937front the Textile Workers Organizing Committee stating that themembership unanimously voted to reject this.Regardless of this, I told you that the Company would be glad to discuss with anyof its employees, or anybody who could help, the present situation, but that thiswould be done without prejudice to the position the Company had already takenThis morning you advised me by phone that you would like to come in and discussthe situation with me and with representatives of the Committee and at 10 o'clockyou came accompanied by Mr Harold Gibbons, Mi. William J. Tuller and Mr. ErnestVerzim.Mr Henry Faurot, Sr was also presentWe had some lengthy discussion during the course of which Mr. Faurot stated thatthe Notice to all employees of July 8 had already been amended as to employees whohave returned to work at the plant, by changing paragraph 4 to state that overtimeat time and a half will be paid for time in excess of forty-four hours per 'week (in-stead of time and a third).It was stated by me for the Company, Mr. Faurot assenting, that itisand will bethe policy of the Company to recognize the rightof itsemployees to select for them-selves a collective bargaining agency forsuchemployees as may havemadesuchselection, and will bargain with such agency forsuchemployees only and for noothers;in other words, that the Company will recognize the organization to bargainfor its own members only:that employees with the exception (if these ate any ex-ceptions) stated in the Company's letter of July 8, will be ieturned to work as workisavailable,nithout discrimination; that the Company will discuss with any' em-ployee any matter which such employee may think requires discussion and will carryout in good faith the principle of the right to such discussion.Itwas suggested by Mr. Gibbons that upon this statement of the position of theCompany, the.stiike will be called off and the men will return to work.My answerto that was that it did not seem to tie necessary for us to discuss just the form ofthe action that would be taken by the men in deciding whether or not they wouldieturn to work, because that was a matter for them to determine and not for us toattempt to influence them about.I earnestly hope that the conference we had may have the effect of a resumptionof operations and of wage earning by the men and of a larger volume of businessby the CompanyOf course you understand that the Company cannot guarantee when work will beavailable, but we hope for a speedy resumption of a full volume.Very truly yours,John A. Black(Italics outs.) 420NATIONAL LABOR RELATIONS BOARDHenry Faurot, Jr., vice president of the respondent,testified asfollows :Q. Now,when you say certain articles were satisfactory, doyou mean that the Company would be ready to enter into an oralor a written agreement with respect to those articles?A. No.Q.Would it be fair to say, Mr. Faurot, that during the entirecourse of negotiations between the Company and the WesternFelt Local, the Company at no time intended to enter into anagreement with the Western Felt Local, either oral or in writing?A.We did not intend to sign a contract.Q. Did you intend to make an oral agreement at any time dur-ing the negotiations with the Union?A. No, we wouldnot make an agreement.Q.Writtenor oral'-is that correct?A. That is correct.Q. Is it also fair to say, Mr. Faurot, that during the entire timeof the negotiations between the Western Felt Works and theWestern Felt Local, the Company did not intend to enter intoan oral or written agreement with the Union,regardless of theterms proposed by the WesternFeltLocal?(After clarificationof the question,the witness answered"Yes.")The position of the respondent in this respect during the entirecourse of negotiation presents an issue almost identical with thatwhich we decided in theSt. Joseph Stock Yards Companycase .aInthat case the employer refused to enter into an agreement,either writ-ten or oral,with a union selected by a majority in an appropriate unit,and we decided that such refusal was an unfair labor practice withinthe meaning of Section 8 (5) of the Act.With reference to the at-titude of employers who refuse to enter into agreements with unionswe said in theSt. Josephcase :The solution of the problem lies in the recognition of that at-titude.Such an attitude grows out of an antipathy toward or-ganization of workers and a refusal to concede that the policyof the United States shall be the policy of the respondent. Itis designed to thwart and slowly stifle the Union by denying toit the'fruits of achievement.It is based upon the knowledgethat in time employees will grow weary of an organization whichcannot point to benefits that are openly credited to its aggressive-sMatter of St. Joseph Stock Yards CompanyandAmalgamated Meat Cutters andButcher 7Pmkumen of North America,LocalUnion No159,2N L R B.39 DECISIONS AND ORDERS421ness and vigilance and not to an employer's benevolence that onthe surface may appear genuine but in truth is forced upon theemployer by the organization.To many his unwillingness toenter into an agreement with a labor organization may seem nomore than a harmless palliative for the employer's pride and toamount only to a petty refusal to concede an unimportant pointpurely as a face-saving device.But the frequency with whichthe old Board was compelled to denounce such a policy on thepart of employers indicates its potency as a device subtly calcu-lated to lead to disintegration of an employee organization.Viewed from the other side, the main objective of organized laborfor long has been the collective agreement and the history of or-ganization and collective bargaining may be written in terms ofthe constant striving for union recognition through agreement.In many cases employees have left their employment and strucksolely because of the employer's refusal to enter into a collectiveagreement.An objective that has been so bitterly contested byemployer and employee, that has been the cause of many long andcostly strikes, must be evaluated in the light of the conflict ithas produced.-Throughout its dealings with the T. W. O. C. the respondent, act-ing under the aegis of its lawyers, deliberately engaged in a courseof conduct designed to evade its duties under the collective bargain-ing provisions of the Act. It attempted to create a semblance ofbargaining without ever having intended to bargain. It refused torecognize the T. W. O. C. as the exclusive bargaining agency of itsemployees, despite the fact that the T. W. O. C. clearly representeda majority in the plant. It refused to enter into any agreement withthe T. W. O. C., thus emasculating it as an effective instrument ofemployee representation.It insisted upon dealing directly with itsemployees by posting notices and soliciting their return to work, thusattempting to defeat the bargaining activities of the employees'representative.In conclusion, we find that the evidence establishes the followingfacts:(1)That on June 1, 3, and 7, 1937, and thereafter, the respondentrefused to bargain collectively with the T. W. O. C.;-(2)That the refusal to bargain collectively resulted in the strikeof Jnne 8, 1937, which continued until July 30, 1937;(3)That throughout the negotiations from June 1, 1937, to July30, 1937, the respondent deliberately and steadfastly refused to enterinto any agreement, either oral or in writing, with the T. W. O. C.;(4)That throughout the negotiations from June 1 to July 30,1937, the respondent refused to recognize the T. W. O. C. as the147841-39-vol 10-28 422NATIONALLABOR RELATIONS BOARDexclusive bargaining agency of the respondent's employees in theappropriate unit;(5)That the respondent refused to bargain collectively in goodfaith with the T. W. 0. C.We find, therefore, that on June 1, 3, and 7, 1937, and thereafter,the respondent has refused to bargain collectively with the T. W.0. C. as the representative of its employees in respect to wages, ratesof pay, hours of employment, and other conditions of employment.We further find that the respondent, by the acts set forth herein-above, has interfered with, restrained, and coerced its employees inthe exercise of their rights to self-organization, to form, join, orassist labor organizations, to bargain collectively through represent-atives of their own choosing, and to engage in concerted activitiesfor the purposes of collective bargaining and other mutual aid andprotection as guaranteed in Section 7 of the Act.We have found above that the respondent, by maintaining through-out the negotiations the position that it would not enter into anagreement, either written or oral, even though understandings werereached, refused to bargain collectively with the T. W. 0. C. as re-quired by the Act.The respondent also took the position that itwould not enter intoa signedagreement, even though understandingswere reached, thereby indicating that even if it entered into anagreement, it would refuse to embody the understandings ina signedagreement.In view of the respondent's readiness to post signedstatements of its labor policy to its employees on the bulletin boardsof the plant, its refusal to enter into a signed agreement with theT.W. 0. C., even though an understanding should be reached, canhave but one purpose-to damage the prestige of the T. W. 0. C. asa bargaining agency in the plant.We have held under substantiallysimilar circumstances and in language equally applicable here thatunderstandings reached by the parties shall be embodied in a signedagreement :Section 8 (5) of the Act requires an employer to accept theprocedure of collective bargaining in good faith, and the natureof this obligation must be determined in the light of the pre-vailing practice of collective bargaining and the spirit and pur-pose of the Act as a means of avoiding industrial strife.Weregard it as well settled that collective bargaining in good faithrequires a willingness to consummate the negotiations, if suc-cessful, by entering into some sort of an agreement.And wehold that under circumstances such as are presented here, it isthe employer's obligation to accede to a request that understand-ings reached be embodied in a signed agreement.The presentcontroversy is projected on the background of a long struggleby labor organizations to attain full recognition of their right to DECISIONS AND ORDERS423recognition as collective bargaining agencies with a dignity equalto that of-the employers with whom they deal.We take judicialnotice of the fact that today thousands of employers have ac-corded unions their right to normal contractual relationships,and that, as is shown by the record, the signed collective bar-gaining agreement is the prevailing practice.From the view-point of harmonious and cooperative labor relations, as well asof sensible business practice, the importance of embodying un-derstandings in signed agreements is obvious.Whether theremay be, in some future case, circumstances indicating that theemployer there involved may under the Act decline to embodyunderstandings in a signed agreement, we need not here decide.It is certain that we are not confronted with such circumstancesin this case.To say that there is something impracticable abouta signed collective bargaining agreement with a large steel man-ufacturing concern, justifying an exception from the generalpractice, would be to shut our eyes to facts of common knowledgeconcerning recent labor history.As a matter of fact, the reasonsadvanced by the respondent, considered in connection with thefactual background of the current dispute, indicate clearly thatthe respondent was and is motivated in its action by a desire tocheck the progress of the S. W. 0. C. in its plants.°Accordingly, we shall order by way of additional remedy that therespondent embody understandings reached with the T. W. 0. C. ina signed agreement.B. Interference, restraint, and coercion 'Shortly after it came, to the attention of the respondent that theT.W. 0. C. was engaged in organizing the employees, the respondentbegan a campaign of propaganda and coercion against the T. W. 0. C.The question and answer "Message to Employees" of May 26 was agratuitous offer of legal advice calculated to dissuade employees fromjoining, or retaining their membership in, the T. W. 0. C.By thismessage, offered ostensibly to correct false impressions, the respond-ent disclosed to its employees its attitude toward the T. W. 0. C.10In effect, it advised its employees that they were not required tojoin a labor union, but if the employees chose to do so, the Companywas under no obligation to reach an agreement of any kind with suchunion.The employees were instructed that they could deal directlywith the employer and could form their own representation plan to0Inland Steel CompanyandSteelWorkea.s Organiz,nq Committee and AmalgamatedAssociationof Iron,Steel and TanWorkers of North America, Lodge Nos64, 1010, and1101, 9,NL R B 78310 Seefootnote 18,infra. 424NATIONAL LABOR RELATIONS BOARDdeal with the Company. This was tantamount to advising employeesnot to join the labor union because the Company had no intentionof making an agreement with one.As set forth above, the respondent on May 27 followed its "message"with a notice to its employees that it would not discriminate againstany employee because of "membership or non-membership in any or-ganization of its workers." In this notice the Company insisted thatitsworkers would not be intimidated into joining any organizationand that it would not permit solicitation of members by labor organi-zationson the Company's premises.The tone of this notice is sharplyanti-union,as it concludes:"The Company appreciates its many loyalemployees and will continue its policy of fair dealing with them."The respondent undoubtedly intended the word, "loyal", to be con-strued by its employees as meaning"non-union."If, after these notices, the employees were in doubt as to what coursethe respondent desired them to pursue,such doubt was completelydispelled by the notice of June 8.The employees were told that theydid not need to pay dues and that it was not necessary for them to go"to any outsider" or that "anyone act for either of us." The respond-ent referred by clear implication to the T. W. O. C., which it knewto be the duly authorized representative of its employees,as "certainpeople claiming to act for you" and as"some one not familiar withour relations to each other or with our business."It described someof the demands made as "unreasonable" and something which the em-ployees would not have asked for themselves.At the time of thisnotice and prior and subsequent thereto, as more fully set forth here-inabove, the respondent refused to recognize and bargain with theT.W. O. C. as the representative of the respondent's employees, thustending to discourage employees from membership in a labor organi-zation and interfering with the employees'right to bargain collec-tively through representatives of their own choosing.The strike ofJune 8 resulted.Just before it reopened its plant on July 13, the respondent sup-plied its supervisory employees with employee lists, instructing themto solicit the employees to return to work.This solicitation often tookthe form of abusing, discrediting, and belittling the T. W. O. C.Mostof the statements ascribed by employees to the respondent's foremenand assistant foremen werecategorically denied bythe foremen andassistant foremen.However, C.F. Benson, in charge of production,and Russell Mahoney, assistant foreman, failed to testify,leaving thestatements attributed to them uncontradicted upon the record.Wefind, therefore,that they made the statements attributed to them.Benson said to Christ Gylling, an employee,"Well, what do you wantto have to do with a union like that for anyhow? . . .It is only aCommunistic organization.I thoughtyou had better sense than that." DECISIONS AND ORDERS425He also told Stanley Smuskiewicz, another employee, that he wouldmake a foreman out of him if he would keep away from the C. I. 0.,and, advised John T. Browning, an employee, that "You don't have tohave the C. I. O. here . . . C. I. O. is nothing but a Communisticred organization."Mahoney told Frank Radke, an employee, that if he would attendC. I. O. meetings and report back to the Company he would see thatRadke received back pay.Victor Theriault, an employee, testified that Mahoney and Herlehy,having supervision over five men, told him to stop going across thestreet to T. W. O. C. headquarters or something would happen to him.Herlehy denied the statement, but admitted that he "may have toldsome one we'd be better off with an independent to get away fromoutside influence."Herbert Anderson, a foreman, remarked to Theri-atilt about "a bunch of crazy people wanting to join a Communisticorganization like that."Peter Zrazik, one of the workers, testified that Anderson told himthat the Company would never sign with the T. W. O. C., that theywould "sooner close the place down for three months," that the unionis "no good," that the union officers are "a bunch of crooks," and thatthe employees "would not gain anything by joining." At first denyingthe conversation, Anderson later said that he did not- recall it.Wefind that Anderson made the statements attributed to him by Zrazik.Harold Hanson, an assistant foreman, admitted that he told JamesChylik "personally" that he considered the C. I. O. was "commu-nistic."Bernard Bridgeford, an assistant foreman, did not deny that hetold George Wilson that the C. I. O. was "no good."Many employees testified that Vesely, the personnel manager, madecertain remarks to them at times prior to, during, and after the strike.Among the statements attributed to him, which he denied, are thefollowing :This is the last check unless you boys forget about causing trou-ble around the Company.You haven't got any business in there (T. W. O. C. headquar-ters).It won't do you any good.The C. I. O. never did anything for you and never will.I know you are hanging around across the street again.See what kind of a bunch of liars-they (the T. W. O. C.) are.Employees attributed many other similar remarks to other super-visory employees who denied making them. It is highly improbable -that all the employees who testified to coercive statements made tothem by supervisory employees were not telling the truth.We findthat the statements attributed to Vesely and other supervisory em-ployees were made by them. 426NATIONAL LABOR RELATIONS BOARDThe respondent's notices to its employees tending to coerce andinterfere with their selection of a bargaining representative, its refusalto bargain with or recognize the T. W. O. C., its insistence upon deal-ing directly with its employees, thus discrediting the T. W. 0. C. asa bargaining agency, the anti-T.W. 0. C. and pro-Independent 11statements of its supervisory employees, and its discrimination againstand discharge of certain employees because of their union affiliation 12lead us to conclude that the officials, supervisory employees, and otheragents of the respondent pursued a course of coercion, intimidation,and interference clearly designed to discourage and restrain its em-ployees from affiliating or continuing their affiliation with an outsideunion.We find, therefore, that the respondent has interfered with, re-strained, and coerced its employees in the exercise of their rights toself-organization, to form, join, or assist labor organizations, to bar-gain collectively through representatives of their own choosing, andto engage in concerted activities for the purposes of collective bar-gaining and other mutual aid and protection as guaranteed in Section7 of the Act.C. The discriminatory refusals to reinstateThe amended complaint alleges that on July 30, 1937, and at alltimes thereafter, the respondent refused and failed to reinstate toemployment in the plant 76 employees who participated in the strikeof June 8, 1937, for the reason that they had engaged in concertedactivities with other employees of the plant for the purpose of collec-tive bargaining and, other mutual aid and protection. It is furtheralleged that, by such refusal to employ, the respondent discriminatedin regard to the hire and tenure of employment of the 76 individualsand discouraged membership in the T. W. 0. C. in violation of Sec-tion 8 (3) of the Act. These allegations are denied by the respondent.The respondent reopened its plant on July 13, 1937, and notified itsemployees to return to work.A number of them returned, and newemployees 13 were also hired.Following the settlement of the strikeon July 30, Vesely crossed the street from the plant to T. W. 0. C.headquarters, where on August 2, a large group of striking employeeswere awaiting reinstatement and told these employees that they shouldreturn to their homes and that they would be called when needed.The striking employees were assured by Faurot that this would bewithin a week or 10 days. Approximately 27 of the 76 employeesn See SectionE, infrazz See Sections C andD, infra.'33 "New employees"were those persons hired by the respondent after June 8, 1937, who,in so far as the record shows, had never previously been employed by the respondent. DECISIONS AND ORDERS427listed in the amended complaint personally applied for reinstatementand others did not apply because of their reliance on the statementof Vesely.On August 14 the T. W. O. C. furnished the respondentwith a list of workers who had not been reinstated.None of the em-ployees listed in the amended complaint, with the exception of ThomasKosisek, 'were asked by the respondent to return to work followingsettlement of the strike.All were T. W. O. C. members. It is con-tended by the respondent that application for reinstatement is a con-dition precedent to eligibility for reinstatement and back pay.Mani-festly, an application here would have availed the employee nothing.It cannot be said that because some of the employees did not makeapplication to go to work they were not refused employment. Thatwould "place a penalty on them for not doing what they knew wouldhave proved fruitless in the doing." 14Accordingly, we find thatthe respondent, by its conduct, foreclosed the requirement of in-dividual applications for reemployment, and refused reinstatementto those persons listed in the amended complaint, except as otherwisestated herein.When the strikers returned and sought reinstatement on August 2,the respondent had in its employ 168 old employees who had returnedto work since July 13 and 153 new persons who had been employedsince that date.It hired 39 new employees in August, 10 in Septem-ber, 2 in October, and 1 in November.After August 2 there were150 old employees reinstated-143 in August, 3 in September, and 4in October.The 76 striking employees named in the complaint werenever reinstated.With the exception of Thomas Kosisek, whose caseis considered hereinafter, these employees are listed in Appendix Aand Appendix B.plied for reinstatement on August 2 the plant was operating atgreater capacity than when the strike was called, and that the re-spondent would have been able, by displacing persons hired after thestrike-began, to-have restored all the striking, employees to theirformer positions at the time of, or shortly after, their application forreinstatement:This the respondent refused to do as to strikers listedin Appendix A and Appendix B. Aside from the respondent's in-tention to discriminate against members of the T. W. O. C., consid-ered below, there is nothing in the record to show that the respondent's -refusal of such reinstatement was based upon grounds other than thedesire not to displace new employees hired since the beginning ofthe strike.14Matter of Carlisle Lumber CompanyandLumber & Sawmill Workers'Union, Local2511,2 NL R B'248, order enforced inNational Labor Relations Board V Carlisle Lum-ber Company,94 Fed: (2d) 138, cert den , May 23, 1938, 304 U S 575 428NATIONAL LABOR RELATIONS BOARDUnder Section 2 (3) of the Act the strikers remained employeesof the respondent.And we have frequently held that where, ashere, a strike has been caused in whole or substantial part by therespondent's unfair labor practices, the striking employees are en-titled to their former positions upon making application therefor.15The failure of the respondent in this case to reinstate the strikingemployees listed in Appendix A and Appendix B to the positions towhich they were entitled, by displacing persons hired after the com-mencement of the strike if necessary, in effect and in result discrim-inated, and constituted a discrimination, concerning hire and tenureof employment, against such employees. Such discrimination dis-courages union membership.We, find that by the foregoing refusalto reinstate the striking employees listed in Appendix A and Appen-dix B the respondent has engaged in unfair labor practices withinthe meaning of Section 8 (3) of the Act, and has interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.'Independently of the foregoing, we find from the record that theactual reason for the respondent's refusal to reinstate the strikerslisted in Appendix A and Appendix B lay in its desire to punishthem for their concerted activity and thereby discourage member-ship in the T. W. O. C. This is clear from the circumstances sur-rounding the application of the strikers for reinstatement.A numberof these employees were informed that they had been notified toreturn on July 13, during the strike, and that because they had failedto do so they no longer had any claim on their jobs. Others wereoffered reinstatement to different jobs, involving less-desirable dutiesand sometimes lower pay.Vesely asked Raymond WTisinski andKasty Zalimas, at the time they applied for reinstatement, whether ornot they were returning as members of the T. W. O. C. They, ineffect, replied that they were.They were not reinstated.The em-ployees who were active in the T. W. O. C. were for the most part notreemployed.Seven substitute picket captains were included amongthese.A picket captain who was reinstated was later discharged.Allof those persons listed in Appendix A and Appendix B were mem-bers of the T. W. O. C. and substantially all had been engaged inpicket duty. .15Matter of Jeffery-DeWitt Insulator CompanyandLocal No 455, United Brick andClay,Workers of America,1N L R. B 618; order enforced inJeffery-DeWitt InsulatorCompany v. National Labor Relations Board,91 F (2d) 134, cert den , 302 U S 731 ;National Labor Relations Board v. Remington Rand, Inc,94 Fed. (2d) 862, cert den.,May 23, 1938, 304 U S 57616 Black Diamond Steamship Corp. v. National Labor Relations Board,94 Fed (2d)-875, cert den , May 23, 1938, 304 U S 579; enforcing order inMatter of Black DiamondSteamship CorporationandMarine Engineers'Beneficial Association,Local No.33, 3 N.L.R B 84;Matter of McKadg-Hatch, Inc.andAmalgamatedAssociationof Iron, Steel,and Tan Workers of North America,Local No1139,10 N. L R B. 33. DECISIONS AND ORDERS429Further, an examination of the seniority status of the respondent'semployees establishes-that many of the; old employees rehired duringand after the strike, as well as all the new employees, had less senioritythan those listed in Appendix A and Appendix B. Furthermore,despite the fact that the evidence clearly establishes that a greatmany of the new employees were slow and inexperienced at theirwork and slowed up production markedly, the respondent retainedtheseemployees in preference to the older, more-experiencedworkers.17The respondent offered no evidence that the new em-ployees retained in its employ to the exclusion of those employeesseeking reinstatement in this, proceeding were continued because oftheir superior skill or ability.Such a preference as the respondentshowed in retaining the new employees can only be explained on theground that the striking employees listed in Appendix A and Ap-pendix B were T. W. O. C. members and the new employees werenot.Finally, the respondent hired 52 new employees after August 2,1937, to the exclusion of an equal number of the striking employeeslisted in Appendix A and Appendix B. None of the new employeeswere T. W. O. C. members. The respondent introduced no evidencetending to show that the work for which the 52 new employees werehired could not have been performed equally well by the striking em-ployees who were refused reinstatement. In the absence of suchevidence the respondent's failure to employ for such work 52 ofthe employees listed in Appendix A and Appendix B must be at-tributed to the fact that they were members of the T. W. O. C. andhad engaged in concerted activities.The respondent contends that the employees were offered reem-ployment on July 13 and failed to return and accordingly are notentitled to reinstatement.As we have heretofore held, an employeemay refuse an employer's offer of reinstatement during the pendencyof a strike resulting from an employer's unfair labor practices with-out impairing such employee's right to subsequent reinstatement.Of those persons listed in Appendix A and Appendix B who tes-tified, all wanted to return to their jobs, except Frank R. Radke, whohad obtained employment elsewhere on November 5, 1937.In view of the foregoing facts, and upon the record as a whole, wefind that the striking employees listed in Appendix A and AppendixB were denied reinstatement on or about August 2, 1937, because oftheir active association with the T. W. O. C. and that this constituteddiscrimination in regard to the hire and tenure of employment of itsemployees, thereby discouraging membership in the T. W. O. C. Therespondent has therefore engaged -in and- is- engaging in unfair, labor -17The respondent not only retained these new employees but, as production slackenedIn the fall of 1937, it laid off 87 of the older employees and but 27 of the new. 430NATIONAL LABOR RELATIONS BOARDpractices within the meaning of Section 8 (3) of the Act, and hasinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.The cases of Benjamin Galla, August Schmaedeke and ThomasKosisek offer problems calling for individual treatment.Benjamin Galla.The Trial Examiner found that Galla refused toreturn to work except for an increase in wages above that generallygranted, and, therefore, was not entitled to reinstatement.TheT.W. 0. C. excepted to this finding.Vesely's account of his con-versation with Galla on or about August 9, 1937, follows :My recollection of it is that he came in to see me and he saidthat he was ready to go to work but that he thought that he wasentitled to a larger rate of pay.And then I said, "What wereyou getting?" and he said, "521/2 cents."And I said, "Plus five,that makes it 57 and another five would make that 621/2, but" Isaid, "it is useless to talk about rates-because that job has beenfilled."And just before I said that I recollect that I said when I men-tioned this 621/2 cent rate I said to him that if that were satis-factory, and he said, "For a while."And I said, "Until the nextstrike," and he smiled and just nodded his head.And then Iwent on to tell him that his job was filled.He thought that hewas entitled to his old job and told me that he could do it betterthan the two men that we have on the job now, and that hecould produce as much as the two men that we had on. And Iagreed with him that that was true, but nevertheless those menwere on that job and I would not take them off. I did offer hima 52¢ job . . . I didn't see him then for a week I think it was,and then he came in and said he was ready to go to workon his old job, and I told him, "You misunderstood me, I toldyou that job was filled and you could have a 52 cent one." Thenhe said, "I think I will wait."Vesely testified on cross-examination that Galla could do more workthan both men filling his position.When asked the reason for notrehiring Galla, he replied :Because his job was filled . . . Ben Galla had his opportunityto come to work ... After July 13 . . . and before August 2nd.Although it appears from the foregoing that Galla requested in-creased pay, nevertheless, he asked to be reinstated to his old job.The suggestion of a 621/2-cent rate was Veselyy's and was clearly idletalk.Galla did not refuse to return to his old job unless he wasgiven an increase in wages above that generally granted.The jobthat Galla was offered paid only-52. cents an- Hour, whereas in his DECISIONS AND ORDERS431former position he would have received571/2cents by reason of the-5-cent general increase awarded by the respondent to all its em-ployees upon the-reopening of its plant.We find that Galla wasnot offered substantially equivalent employment and that his refusal-toaccept the respondent's offer of employment, not substantially-equivalent to his former employment, was not a refusal of an offerof reinstatement.-August Schmaedeke.The respondent contends that Schmaedekerefused an offer of reinstatement and is therefore not entitled to bereinstated.Schmaedeke testified as follows : "I was called up onetime by Vesely and he called me about 11 o'clock and he wanted meto be down there by noon, and I says, well, that was impossible, livingso far away, to be down there by noon, and if I did get there in theafternoon it would take me so much time-we quit at five minutes to-four-why, there wouldn't be much time to work that day any more.And I asked him whether it would be all right the next morningor if he had something later, and he says, `No."'Q. He called you over the phone ?A. He did.Q. This was a telephone conversation?A. Telephone, yes.Q.How long does it take you to get down from where youlive to the plant?A.Well, it would take you, two and a half, three hours, andthen, of course, you can't always make connections out there withtrains and I have no car.Q. Do you want your job back at Western Felt Works?A. Yes.Under the circumstances, we do not feel that Schmaedeke actedunreasonably in failing to report on that day.We find that AugustSchmaedeke did not refuse an offer of reinstatement made by therespondent.Thomas Kosisek.The evidence establishes incontrovertibly thatKosisek refused reinstatement because he was working elsewhere.We find that Thomas Kosisek is not entitled to reinstatement.-In its exceptions to the Intermediate Report, the respondent con-tends that the Trial Examiner erred in finding that certain individualsshould be included among those offered reinstatement and awardedback pay.They are:-Anton J. Shalkowski.The respondent urges that Shalkowski wasnot entitled to reinstatement and back pay because of his participationin illegal acts and because he was confined in a hospital until the lat-ter part of October 1937 and was unable to look for work and did notapply for work until late in October.- 432NATIONAL LABOR RELATIONS BOARDThere is no evidence that Shalkowski participated in illegal acts.While it is true that he was confined in a hospital and was unableto apply for reinstatement until October, Shalkowski did then applyand was told by the respondent that there was no work available.The respondent made no showing that it failed to notify Shalkowskito return to work because of his confinement in the hospital.Undersuch circumstances, he must be considered as in the same position asthe remaining employees who were denied reinstatement. Shal-kowski's confinement in the hospital does not preclude his beingawarded back pay equivalent to what he would have earned had henot been refused reinstatement.William Leban.The respondent claims that Leban was not entitled,to reinstatement with back pay because Vesely had offered him anotherjob and he had refused it.According to Vesely's testimony, Lebanwas offered a trucking job in place of the clerical job which lie pre-viously held.As heretofore stated, it is not a refusal of an offer ofreinstatement for a person discriminated against to refuse employmentnot substantially equivalent.We find that Leban did notrefuse an.offer of reinstatement.AngeloKnazoich.The respondent contends that Knazoich wasoffered a job, worked a day and quit, and, therefore, was not entitledto reinstatement.While it is true that he worked for a day, it wasduring the strike that he returned, and only upon the representationof Jochene, a foreman, that the plant was in full operation and thatKnazoich's son and daughter would be hired if lie would return.Knazoich went through the picket line to the hardening departmentin which he had previously worked, and instead of finding the plantin operation, found that only 4 out of 12 machines were running"... I stood there," he testified, "and look around, nothing but a scab;every machine, bing bang, bing bang."Unable to endure this situa-tion which was humiliating to him, he went back on strike. -We findthat Angelo Knazoich was induced to come back to work by therespondent upon representations which Knazoich soon learned wereuntrue, and that Knazoich went back on strike.He retained hisstatus asa striking employee.Joseph Javorsky.The respondent alleges that Javorsky refused ajob after the strike was over because he had a temporary job and didnot apply for reemployment until October 1937 and was, therefore,not entitled to reinstatement.It is true that Javorsky had a tem-porary position, but the evidence is clear that the respondent's onlyofferof employment to Javorskywas its offerto all employees whichitmadeduring the strike.He was notobliged .to acceptthis offer.settlement of the strike'foreclosed'therequirementof individual applications.We find thatthe respondent'scontention is without merit. DECISIONS AND ORDERS433Joseph Mack.The respondent argues that the fact that "Mack's tes-timony cannot be believed because of the witness' impeachment andcontradictory statements," precludes him from being entitled to rein-statement.Without determining whether his testimony deserved be-lief,we find that the reasons advanced by the respondent are insuffi-cient to deny Mack reinstatement.The factors, upon which we based our finding that the employeeslisted in the amended complaint were denied reinstatement becauseof their active association with the T. W. O. C., are equally applicableto and decisive of the cases of Benjamin Galla, August Schmaedeke,Anton J. Shalkowski, William Leban, Angelo Knazoich, Joseph Ja-vorsky, and Joseph Mack.We find that these men were denied rein-statement on August 2, 1937, because of their active association withthe T. W. O. C.D. The dischargesVictor TheriaultandJohn Zidek.At the time Theriault and Zidekwent out on strike, they had been employees of the respondent for 14and 5 years, respectively.They were efficient and industrious em-ployees, according to the respondent's supervisory employees.Duringthe strike, they were on picket duty at the plant.Theriault, a picketcaptain, was a member of the T. W. O. C. negotiating committeewhich met with the representatives of the respondent in the confer-ences terminating the strike.Both men were asked to return and didreturn to work on August 16, 1937.On August 26 Theriault waselected financial secretary, and Zidek was appointed steward of theT.W. O. C. On September 11 David Vermilya, a clerk, who duringthe strike drove to and from work at the plant in Vesely's automobile,was'made foreman of all the cutting departments.Under him and indirect supervision over Theriault and Zidek was Joe Czerwinski.Vermilya revived certain rules of conduct that had long remained indisuse.One such rule, effective as of September 16, was the require-ment that straight-knife operators use hooks, "subject to suspensionfor violation."Another rule, posted September 22, required em-ployees to remain at their machines and forbade "needless conversa-tion."According to Vermilya, department records of his employeeswere kept and those relating to Theriault and Zidek disclosed thatthey had received demerits for identical offenses on the same days,beginning with September 24 and ending with September 30. Bothrecords also revealed that Vermilya considered the output of thesemen for the period from September 20 to September 25 'as "verypoor."On September 30 Theriault and Zidek received identical typewrit-ten discharges setting forth that they had left their machines duringworking hours on September 24 and 25, charging them with "poor 434NATIONAL LABOR. RELATIONS BOARDworkmanship-proven by error in cutting felt" and with low produc-tion, and accused them of "working carelessly and unsafely despite,written instructions ... on September 29 and 30 particularly, work-ing without safety hooks practically all day."Vermilya testified thatthe practice of tendering written discharges was unusual.Errors incutting felt were not uncommon in the respondent's plant.Accordingto Vermilya, George Naxera, an employee, caused a very serious dam-age without other punishment than demotion. It is also clear thatthe alleged low production of Theriault and Zidek was ascertainedby checking production records against the records of work donebefore the strike.The check does not take into account that the newmen taken on during and after the strike retarded productionsubstantially.Working without hooks was a practice long in use at the plant.Hooks could not be used on soft materials that would tear easily.Discharge for violation of this rule directly contradicts Vermilya'sown notice that employees violating the rule would be subject to sus-pension.No other employees were discharged in the period fromSeptember 28 to October 3, according to Vermilya, yet he testifiedthere were others who did not use hooks :Q. Now, on the occasions that you did notice that they werenot using hooks-I mean as to the persons that you did noticewho were not using hooks, did you discharge them?A. I did not.Q. Did you suspend them from work?A. No, sir.It is clear from the testimony that it had always been the practiceof the cutting-department employees to leave their machines duringworking hours in order to obtain tools and for other reasons.Thispractice did not result in either discharge or suspension in the caseof other employees.Vermilya was asked :Q.Well, did you on some occasions see some of the men leavetheir machines?A. I did.Q. Did you discharge those men?A. No, sir.Q. Did you suspend them?'A. No, sir.Vermilya checked the work of only Zidek and Theriault in deter-mining their alleged inefficiency :Q. You did not check the work of any other man working inthe same department as Zidek and Theriault at the time?A. No, sir. DECISIONS AND ORDERS -435Q. And you made no comparison between the work of Zidekand Theriault and the work of other men doing similar jobs inthe same department at the time?A. No, sir.Q. And your conclusion and only conclusion after your checkwas that the efficiency of Mr. Zidek and Mr. Theriault was less,or was lower rather after the strike was over than it was priorto the strike?A. Correct.Vermilya testified that Czerwinski "had complete charge of thedepartment in so far as assignment of work to the various operatorsand to make sure that the work was done correctly ..."Healso testified that "on all these particular occasions I informed JoeCzerwinski what was going on and told him to see that it didn'thappen again."However, the evidence shows that the respondentdid not ask Czerwinski until November 2 whether or not he gaveinstructions to Theriault and Zidek about using hooks and leavingtheir machines.Czerwinski also testified that he did not know thereason for the discharge of these men either it the time that theywere discharged or even at the time he testified.Thus, the foremanin charge of Theriault and Zidek was not consulted concerning a mat-ter of which he would ordinarily have had the most direct knowledge.This unusual procedure was not explained by the respondent.Czer-winski considered Theriault "a very alert and intelligent operator"and stated that "his work was all right as far as I could see."Coun-sel for the Board, questioning Czerwinski, asked :Q. This was a very unusual situation, was it not, the discharge?A. It was a kind of surprise I guess you would call it, becausewe were getting along there pretty good for a while.Czerwinski never complained to Vermilya or Vesely about the workof Theriault and Zidek.We find that nothing Zidek and Theriault are charged with havingdone warranted the extraordinarily drastic action of Vermilya or hisunusual procedure or was the reason for their discharge.The re-spondent's action can only be explained as an attempt by the respond-ent to rid itself of employees closely connected with a union whoseorganizational activities it has so vigorously resisted.Under all thecircumstances, we find that Victor Theriault and John Zidek weredischarged because they joined and assisted the T. W. 0. C. andengaged in concerted activities with other employees in the plant forthe purpose of collective bargaining and other mutual aid andprotection.Stanley Dikines.Dikines had,been an employee of the respondentfor 18 years.His promotion record showed five pay increases.He 436NATIONAL LABOR RELATIONS BOARDwent out on strike on June 8, picketed the plant, and remained outuntil his reinstatement on August 17.On or about October 15 Har-old Hanson, assistant foreman in direct supervision of Dikines, laidhim off for an indefinite period because "he had been giving meconsiderable trouble coming in with. drink in his system ; he did nottake care whether he did his work right or wrong, so I give him anindefinite layoff."In a report of the incident prepared a day or twolater,Hanson charged Dikines with rubbing up a small piece of feltand spoiling another piece by failing to spray water on the felt andapron.He also reported, "Have difficulty each night with this manbecause he has been drinking before coming to work and shows theeffect of it.He also attempts to hold back production by reprimand-ing his helpers for working too fast,Holds back carrying out myorders or carries them out wrong."Faurot reinstated Dikines thesame day. In a report dated October 25 Dikines was charged withhaving repeated the alleged offense of October 15.He was dischargedon October 26.Hanson, appearing in behalf of the respondent, testified that, priorto the strike, Dikines was a hardening-machine operator on the dayshift.Upon his return to work following the strike, he was placedon the night shift.Although, according to Hanson, Dikines "wascapable, as capable as one of our best men . . . with that onemachine, that particular machine he was on," nevertheless, when hewas reemployed, "he kept going on and off, first one machine andthen another.We have to transfer the men around to differentmachines especially on that shift."These transfers were made eventhough there was work to be done on Dikines' machine.He wasrarely shifted to another machine prior to the strike.Dikines ex-plained that this shifting to other machines and different helperswas burdensome and resulted in some pieces of felt not coming outsmooth.Hanson testified that soft spots in the material were rathercommon occurrences, attributable to any number of causes.After Dikines returned to work, Vesely told him not to go acrossthe street, where the T. W. O. C. headquarters were located.Dikinesclaims that Hanson gave Richard Liebig, a fellow employee, appli-cation cards for membership in the Independent and that whenDikines refused to sign one, Liebig took the card back to Hanson andtalked to him.Hanson is alleged to have told Dikines later that"C. I. O. union no good." Dikines claims that thereafter he wasshifted from one machine to another.Hanson denied the statements,but admitted that for a period Dikines was shifted frequently.'Q.But in this period from October 15th on he was transferredvery often, was he not?--A: I should say yes. DECISIONS AND ORDERS437A number of employees attributed anti-T. W. O. C. and pro-Inde-pendent remarks to Hanson.These were in each instance denied.Hanson did admit, however, that he told James Chylik, an employee,"personally, I figure the C. I. O. is Communistic."Hanson couldonly name one helper whom Dikines is alleged to have reprimandedand whose production he is alleged to have held back, as chargedin the report of October 15.That person was Richard Liebig. Lie-big, an employee of the respondent at the time of the hearing,according to the list of employees received in evidence, 'was not calledupon by the respondent to testify.The following is taken from the cross-examination of 'Hansonconcerning the alleged drunkenness of Dikines :Q.What difficulty did you have each night with Mr. Dikinesbecause he had been drinking?A. The man was drinking, coming into work, very dangerous.Slipping around the floor, he might fall down and break his armor something ...Q. And this happened each night?A.Why, within two to three nights a week.Q.Was he in such condition that he couldn't do his work?A. He was not fit to do his work.Q. Did you. send him home on those nights?A. I did not.Q.Wasn't it your duty to send him home if he was not fit todo his work?A. It was.Q. Yet you did not; is that correct?A. I did not.Q.How long has this been going on, his coming to work unfitto work 2 or 3 nights a week?A. I guess it must have run on for about 4 or 5 weeks beforehe was discharged.Dikines denied the charge that he had been drinking on the re-spondent's premises.It is difficult to believe that an able employeeof 18 years' standing should suddenly succumb to drink to the ex-tent described above.that an employer would wait 4 or 5 weeks before discharging an em-ployee who was drunk 2 or 3 nights a week and "slipping around thefloor" under dangerous conditions.Hanson's absurd account of Dikines' drunkenness, the absence ofLiebig's testimony and that of other employees likely to have beenaware of Dikines' alleged flagrant misconduct, the admitted opposition11784 L-39-vol 10--29 438NATIONALLABOR RELATIONS BOARDof Hanson to the T. W. O. C. of which Dikines was a member, theseveral pro-Independent statements made by Hanson, his solicitationof memberships for the Independent,the refusal of Dikines to join theIndependent,the failure to reinstate Dikines to equivalent employ-ment, and the shifting of Dikines to various machines to the detri-ment of his work, fully support the allegations in the complaint that,Dikines was discharged because of his union activities and becausehe refused to join the Independent.We find that Hanson's testimony'is discredited.We believe that the evidence justifies the finding thatDikines would not have been discharged had he forsaken the T. W.O. C. and joined the Independent.We find that, under all the cir-cumstances,Stanley Dikines was discharged because he refused to jointhe Independent.James Chylile,Vladimir Peknik,andSteve Vihnicka.These menhad been in the respondent's employ 3 months,2 years, and 3 years,respectively,were members of the T. W. O. C.,and had good promo-tion records.Chylik was laid off on June 2 and reemployed onAugust 16.Peknik and Vihnicka went out on strike on June 8and were reemployed on August 4 and July 28. The three were laidoff on September 29, 28, and October 15, respectively,allegedly becauseof a curtailment of production.The record shows that at the time ofthe lay-off individuals hired since the commencement of the strikewere retained in each of the departments in which Chylik,Peknik,and Vihnicka were employed.The latter employees were old em-ployees having greater seniority and normally would have been re-tained in preference to the new men having no seniority status.Noevidence was introduced by the respondent tending to show that the..ability of the three old employees was inferior to that of the newemployees retained.Shortly after returning to work, Peknik was appointed shop stew-ard of theT.W. O. C.Ralph Pope, an assistant foreman, said tohim, "Here, you didn't sign up with our Company union, to beprotect by the Company."Peknik replied that he did not think thathe would sign up. Two weeks later, in the presence of Russell Ma-honey, assistant foreman, Pope again broached the subject to Peknik,who was engaged in lookingfor a mask to be usedin his work : "Whydon't you want to sign up with our union?What do you think?Isn't it good for you? . ..What the C.I.O. do for you if youlose your job?"Peknik said, "Please give me a mask or I reportyou to the office."He was laid off the following day. Thereafter,Peknik asked Vesely for a transfer and was refused,whereupon Pek-nik inquired concerning his seniority rights.Vesely replied that Pek-nik would not have been laid off if he had come to work when hereceived the notice of July 13. DECISIONS AND ORDERS439Liebig, an employee, attempted to induce Chylik to sign an applica-tion for membership in the Independent, but he refused.Hanson,assistant foreman, who had authority to hire and discharge, askedChyfik if Liebig had been around with a membership card and alsosaid "he thought the company union would be a good thing tojoin . . . the bosses would never give in to the C. I. 0."Chyliktold Hanson that he had returned the card to Liebig unsigned. There-after,Hanson informed Chylik that "personally, he had nothingagainst" him but he "had" to lay him off.Hanson testified that heoffered Chylik reemployment and Chylik refused to return to work.The respondent contends that therefore Chylik is not entitled toreinstatement. In view of his testimony as set, forth elsewhere herein,we find Hanson's statement unworthy of credit.For about 3 weeks before Vihnicka was laid off, "Bob," the foremaninDepartment 13, tried to tell him about the "company union,"that the "outside unions make some more strike," and that the Inde-pendent dues were only 50 cents, whereas the T. W. 0. C. dueswere $1.00.Each of these men refused to join the Independent, despite theurgings of their superiors.Their testimony remains uncontradictedupon the record.They applied for reinstatement after their dis-charge and were refused.No evidence was offered by the respondentto prove that these men were laid off in accordance with any seniorityratings, as would ordinarily be the case where there are lay-offs dueto curtailment of production. In the absence of such evidence, inview of the facts set out above, and inasmuch as persons employedduring the strike were retained after the lay-off of these men, withoutany evidence of their superior ability, we find that Chylik, Peknik,and Vihnicka were laid off because they refused to join the In-dependent.E. The domination of and interference with the IndependentFrank Bieber, claiming to be the directing genius of the Inde-pendent in its inceptive stages, testified that prior to the strike ofJune 8 he had spoken to several persons about forming an independentunion.When he returned to work on July 14, he immediately beganto lay the ground work for the formation of the Independent, andreceived the cooperation of Bernard Bridgeford and William Liska,supervisors.The employment of an attorney was the initial move,which, according to Bieber, was "due to the fact that I was notfamiliar with all of the phases of the Wagner Act, I did not wantto jeopardize the position of the organization, and the only thingto do was to get a man who was familiar with those phases." 440NATIONAI. LABOR RELATIONS BOARDThrough the recommendation of a friend of Bieber, R. A. Vasalle wasconsulted and employed as counsel.The first discussion with Vasallewas held on or about July 23 or 24. Immediately thereafter, theArticles of Agreement were drawn and later signed on July 30, 1937,by the organizers and directors. The organizers were Bieber, who wasnamed president; Bridgeford, financial secretary; Liska, treasurer;WilliamHerlehy, recording secretary; and Harold Larson, vicepresident.A director was chosen from each department of the plant.The Articles provided, among other things, that members should be.employees of the respondent, that notices of meetings should be placed,upon the respondent's bulletin boards in each department, and thatno one should be an officer or director of the Independent unless hewas an employee of the respondent. These provisions were amendedto permit officers and directors who had left the employ of the re-spondent to retain their positions and to eliminate the posting ofnotices on the bulletin boards of each department.General meetingswere held once a month.Vasalle suggested that the Independent refrain from attemptingto bargain collectively until the "organization was more thoroughlybanded together."However, on or about September 15, representa-tives of the Independent conferred with Henry Faurot concerningimprovements in sanitation and rest periods for employees.Therecord fails to disclose the results of the conference.Later, an ar-rangement was made to prevent employees from "spitting on thefloor."The Independent was called into conference by the respondenton or about December 26 with reference to a 10-per cent wage cutthat the respondent proposed to put into effect.The AdjustmentCommittee of the Independent succeeded in reducing the cut to 5per cent for 30 days, the additional 5-per cent decrease to be post-poned for a period of 30 days pending a change in business conditions.The T. W. 0. C. was not informed or consulted by the respondentconcerning the wage cut.The T. W. 0. C. excepted to the finding of the Trial Examinerthat the respondent had not dominated and interfered with theformation and administration of the Independent.A review of therecord convinces us that the Trial Examiner erred in his finding.The first indication that the respondent contemplated the forma-tion of an employee representation plan was contained in its "Messageto Employees" of May 26, 1937. There the first seeds of the Inde-pendent were sown in the minds of the employees. They were toldthat the Act permitted them to deal directly with their employerand that they could legally form their own employee representationplan.What a union could do was couched negatively.What anemployee or employer could do, without dealing with a union, was -DECISIONS AND ORDERS441stated affirmatively.The hint to the employees is obvious.'8On May27, the respondent announced that it would not permit solicitationof organization memberships on the Company's premises.This rulewas not invoked against the Independent, although it is undisputablyclear that the representatives of the Independent thereafter solicitedmemberships on the premises and that the respondent and its agentswere aware of that fact.The respondent refused to bargain with the T. W. O. C. and onJune 8 appealed directly -to the employees in an attempt to frustratethe efforts of the T. W. O. C. to negotiate in their behalf.Althoughthe appeal fell on many deaf ears, as evidenced by the occurrence ofthe strike, nevertheless it was clear to the respondent's employees thatthe respondent did not want an "outsider," that the employees wouldfare better if they dealt directly with the Company, and that therespondent considered employees able to make their own agreements.With the respondent's position thus clearly transmitted to its em-ployees, it would have been surprising had not a campaign thereafterbeen initiated in behalf of an unaffiliated or inside organization.Theprolongation of the strike because of the continued refusals of therespondent to bargain tended to destroy any resistance the employeesmay have had to joining the Independent or shifting their allegianceto it.Supervisory employees of the respondent encouraged, promoted,and fostered the Independent and employees, active in the Independ-ent received greater pay increases than members of,the T. W: O. C.occupying similar positions.We find that the evidence establishesthatWilliam Herlehy, Bernard Bridgeford, Walter Kaminsky, Wil-liam Olen, Engel Simons, Stazie Mezydlo, Emil Hamus, John Nelson,William Liska, and Lafayette Withrow were among the supervisoryemployees of the respondent.All were original organizers of the In-dependent, and all with the exception of Engel Simons, were activein soliciting memberships and collecting dues for the Independent.Herlehy, Bridgeford, and Liska were respectively secretary, financialsecretary, and treasurer of the Independent.Herlehy, Mezydlo, Liska,and Hamus received unusual pay increases when they returned towork after the strike and Olen was made a foreman shortly after hebecame active in the Independent.As assistant foreman these em-18 ".. . the emphasis upon what the provisions of the Act do notpurport to do, ratherthan upon the positive principles and the rights which the Act establishes,serves to dis-tort its true significance and to mislead readers of the leaflets with respect to employees'rights under the Act, in contradiction of their avowed intent 'to prevent misunderstand-ing.'The distribution by an employer of such leaflets among his employees constitutesan attempt to circumvent the Act by interfering with his employees' right, unprejudicedby the employer,tomake up their own minds regarding self-organization."Matter ofMansfield Mills,IncandTextileWorkers Organizing Committee,3N L R. B 901. 442NATIONALLABOR RELATIONS BOARDployees, in the absence of their foremen,possessed the authority tohire and discharge.Harold Larson, vice president of the Independent,and Leo,Belan-ger were among the original organizers and active in the affairs ofthe Independent.Upon their return to work after the occurrence ofthe strike,they received pay increases in excess of those awarded toreturning T.W. 0. C. members occupying similar positions.The mere presence of supervisory employees at the helm of the In-dependent would tend to induce other employees to become membersin order to guarantee to themselves the security of their positions.Their identification with the leadership of the Independent is con-vincing evidence of the Company's participation in the control andadministration of the Independent.Beyond this,however,there is amass of uncontradicted testimony establishing clearly that thesesupervisors applied direct pressure upon their subordinates in an ef-fort to coerce them into joining the Independent.As early as June7, 1937, C.F. Benson, a foreman having authority to hire and dis-charge, not called upon by the respondent to testify,advised John T.Browning,an employee:"You don't have to have the C. I. 0. here.Why not have the company union and everything will be as before,and possibly better?The C.I.0. isn't necessary and besides theC. I. 0. isnothing butaCommunistic red organization . . . Youwill be sorry.This is your opportunity. If you don't behave your-self, you be sorry at a future date."Benson told Christ Gylling on or about July 15, "Well, what doyou want to have to do with a Union like that for anyhow?. . .It isonly a Communistic organization.I thoughtyou had better sensethan that...You getthe boys together and talk this thing overand come back to. work and call this thing off while there is stilltime . . .Why don'tyou have your own union?"Benson furthertold Gylling,"They coulddo more than the C.I.0. could do for us."Gylling asked him if he hadanythingto suggest and Benson replied,"Well, get yourown union in there."GottfriedKrempusch,an employee,testified that in September1937 Ralph Pope, a clerkcheckingproduction,repeatedly asked himto join the Independent and threatened to inform the personnel man-ager in the event he refused.Althoughthis solicitation was in thepresence of William Robinson,assistant foreman having authority tohire and discharge in the absence of the foreman, Pope failed todeny the testimony and Robinson did not testify.Arthur Davis, anassistant foreman, also told Krempusch to join the Independent.Krempusch's testimony is substantiated by the fact that he joined theIndependent against his wishes and paid dues to it because he thoughthe had to do so in order to retain his job.We find that these coercivestatements were made to Krempusch. DECISIONS AND ORDERS443Steve Vihnicka, an employee, testified that "Bob, a daytime foremanof Department 13," whose full name does,not appear, asked him tojoin the Independent.The respondent made no attempt to contra-dict this testimony.We find that the foreman solicited Vihnicka tojoin the Independent.George Wilson testified that he saw Supervisors Joseph Cerny andJohn Nelson soliciting Independent memberships during workinghours.This testimony was not refuted.We find that these super-visors solicited Independent membership during working hours.Christ Gylling testified that on July 7 Joseph Marganelli,a , fore-man having authority to hire and discharge, told him that `the re-spondent intended to employ strikebreakersand form acompanyunion.Although he admitted a conversation with Gylling, Mar-ganelli denied thestatement.It was clearthat Marganelliwas act-ing in the respondent's behalf at the instance of the respondent andthat he was one of the foremen who had been instructed to urgeemployees to return to work.Marganelli's testimonyis sorepletewith contradictions that we credit the statement of Gylling.Charles Vanis, an assistant foreman, having authority to hire anddischarge in the absence of theforeman,admittedon cross-examina-tion, after previous denials, that just before the strike he asked FrankMasek, "Why don't you fellows start a company union?"Duringthe strike, Vanis told him, "I think we would be better off if we wouldsupport our own union . . . I don't think the company will give into the C. I. 0."John Dragozetich testified that about 5 weeks after the strikebegan Harold Hanson, an assistant foreman having authority tohire and discharge, asked him to return to work, saying, "Therewon't be any union, you see, there.We going to make some unioninside."He is also alleged to have said the Company would notsign with the C. I. 0.Hanson admitted that he was at the homeof Dragozetich soliciting his return to work, but denied the state-ments attributed to him.He "did not recall" whether he said theCompany would not sign with the C. I. 0. He insisted that theC. I. 0. was not mentioned.However, Jochene, a foreman, alsopresent at the conversation, testified that he heard Hanson say thatthe C. I. 0. was "nothing but a lot of Communists anyway."Han-son admitted that he made this statement to an employee other thanAngelo Knazoich.We find that Hanson made the statements at-tributed to him.Michael Conciatore testified that Marganelli, foreman, told himthat he wanted "to fix the independent union himself, because theCompany wouldn't recognize the C. I. 0."The foreman denied thisstatement, but his testimony is such that it is not worthy of credit.He stated that his visit to Conciatore was merely a "social call .. . 444NATIONAL LABOR RELATIONS BOARDjust to see how they were getting along." It developed, however,that he possessed a list of employees in his department furnishedhim by the respondent for the purpose of soliciting the return ofstriking employees.Conciatore's testimony was corroborated by hiswife.He joined the- Independent unwillingly and only because hewas afraid of losing his job.We find that Marganelli. made theabove statements for the purpose of coercing Conciatore into joiningthe Independent.The respondent contends that it had no knowledge of the solicita-tion of Independent memberships by its supervisors and that, there-fore, the respondent cannot be held responsible for their conduct.Such knowledge is-not essential to establishing an employer's unfairlaborpractices.However, the evidence is conclusive that therespondent had knowledge of the activities of its supervisors. It isclear that a great deal of solicitation by them was done on companyproperty and during working hours. Bridgeford, a supervisor,solicitedmemberships in front of the time clock between 4 and 5o'clock day after day in July.Many employees were solicited intheir departments during working hours.According to Bridge-ford's own testimony, he and Liska copied from 350 to 400 namesfrom time cards while standing in front of the time clock.Veselyadmitted that if anyone spent more than a few minutes at the clockhe would have been noticed by some official of the respondent.Notices of dances and meetings, sponsored by the Independent,were posted on the respondent's bulletin board.Active Independ-ent members were receiving unusual pay increases. In December,the respondent completely disregarded the T.W. 0. C. and dealtonly with the Independent concerning the proposed wage cut.Al-though still refusing to make a contract with the Independent orany union, the respondent in its conferences exhibited a much friend-lier attitude toward the Independent than it had ever displayed to-ward the T. W. 0. C. The Independent appears not to have beenconfronted with a problem concerning recognition such as arosewhen the T. W. 0. C. sought to bargain with the respondent. Theemployees had a definite impression that the Independent was di-rectly connected with the management.19Krempusch and Concia-tore, employees, both joined and paid dues to the Independent onlybecause they feared they would lose their jobs.As this impressionof the respondent's interest in the Independent became more pro-nounced, themembership in the Independent proportionatelyincreased.The Independent assumed that its organization was acceptable tothe respondent and conformed to its desires. It provided in its19He haslost all faith in the C. I. 0. and is willing to join our organization if you would only takehim back." DECISIONS AND ORDERS445Articles of Agreement that notices of meetings were to be posted onthe bulletin boards of the respondent.This provision was subse-quently amended after its implications were brought to the attentionof the Independent's counsel.The provision in the Articles thatofficers of the Independent shall be employees of the respondent waslikewise amended; but even in its amended form '20 the provision vestsultimate control of the Independent in the respondent.Because itcan rid itself of Independent leaders active in the bargaining agencyby discharging them, the respondent can circumvent bona fide em-ployee demands.To summarize, the respondent, by its notices and through its super-visors, proselyted on behalf of an inside union as soon as it becameaware of the T. W. O. C. activities in the plant.The respondent byits unfair labor practices prolonged the strike, and, upon the plant'sreopening, the Independent, fostered by the pro-Independent propa-ganda of the foremen soliciting the return of striking employees,stirred to life.The Articles of Agreement showing an assumption ofcompany cooperation and the belief of the employees that the Inde-pendent possessed the respondent's sanction point to a company con-nection with the organization.The Independent was insignificant asa bargaining factor, despite the fact that it received preferred treat-ment.It alone was notified of the proposed pay cut. It alone waspermitted to solicit memberships on company property during work-ing hours.It alone had no problem of recognition. Its active mem-bers received unusual pay increases.Among the Independent'sleaders were the respondent's supervisors.These and other super.visory employees urged their subordinates to join the Independent,in some instances supplementing their solicitation with threats.Sev-eral supervisors collected dues in their respective departments.Theactivities of supervisors dominated the formation of the inside unionand gave it the impetus necessary to assume a formal structure.Thesefacts show clearly that the respondent fostered the Independent.Byintimidating its employees into joining the Independent, by solicit-ing membership and permitting and encouraging solicitation of mem-bership in the Independent, and by its supervisors, serving as officialsin the Independent, the respondent exercised authority over the Inde-pendent and directed its activities, thereby dominating its administra-tion.On the basis of the foregoing facts, we find that the respondentsponsored and dominated the formation of the Independent and20 Board Exhibit No.25 In part reads as follows : "In the event the officers and/ordirectors be discharged or leave the employ of the Western Felt Works,individually oras a group through any misunderstanding with the aforesaid Company, while performingtheir duties as officers and/or directors of the Independent Union of Western Felt Work-ers the same shall retain their offices as executives and/or directors until the second(2nd) Tuesday of the following January " 446NATIONAL LABOR RELATIONS BOARDthereafter dominated its administration and contributed support to it.We further find that the respondent interfered with, restrained, andcoerced its employees in the exercise of their rights guaranteed in Sec-tion 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the' respondent de-scribed in Section I above, have a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States, and haveled and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we will order it to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of the Actand to restore as nearly as possible the condition which existed priorto the commission of the unfair labor practices.We have found that the respondent has dominated and interferedwith the formation and administration of the Independent Union ofWestern Felt Workers and has contributed support to it. In order toeffectuate the policies of the Act and free the employees of the re-spondent from such domination and interference, and the effectsthereof, which constitute a continuing obstacle to the exercise by theemployees of the rights guaranteed them by the Act, we will orderthe respondent to withdraw all recognition from the Independentas representative of the respondent's employees for the purpose ofdealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, and conditions of work,and to disestablish it as such representative.We will also order therespondent to bargain collectively with the T. W. 0. C., upon request,and, if understandings are reached, to embody such understandingsin a signed agreement upon request.We will further order the re-spondent to post notices in its plants stating that its employees arefree to become or remain members of the T. W. 0. C. and that therespondent will not discriminate against any employee because ofsuch membership.We have found that the employees listed in Appendix A and Ap-pendix B ceased work on June 8, 1937, as a consequence of the re-spondent's unfair labor practices and that on August 2, 1937, the re-spondent discriminated against them in regard to their hire andtenure and terms and conditions of employment.We shall, therefore,order the respondent to offer reinstatement to their former or sub- DECISIONS AND ORDERS447stantially equivalent positions to all the striking employees listedin Appendix A and Appendix B, except Frank R. Radke, and to givethem, including Frank R. Radke, back pay.The offer of reinstate-mentshall be without prejudice to their seniority and other rights andprivileges.Such reinstatement shall be effected in the followingmanner :All persons hired after June 8, 1937, the date of the commencementof the strike, shall be dismissed, if necessary to provide employmentfor those to be offered reinstatement. If, even after this is done,there is not;-by reason of a reduction in the force of employees needed,sufficient employment immediately available for the remaining em-ployees, including those to be offered reinstatement, all available po-sitions shall be distributed among such remaining employees, inaccordance-with the respondent's usual method of reducing its force,without discrimination against any employee because of his T. W.0. C. affiliation or activities, following a system of seniority to suchextent as has heretofore been applied in the conduct of the respond-ent'sbusiness.Those employees remaining after such distribution,for whom no employment is immediately available, shall be placedupon a preferential list prepared in accordance with the principlesset forth in the previous sentence, and shall, thereafter, in accordancewith such list, be reemployed in their former or substantially equiv-alent positions as such employment becomes available and beforeother persons are hired for such work.The respondent shall make payment to each of the employeesordered to be offered reinstatement an amount equal to that whichhe would have earned as wages during the period from August 2,1937, to the date of the offer of reinstatement,, or placement on thepreferential list, less his net earnings 21 during that period, had therespondent, on August 2, 1937, reinstated the employees listed in Ap-pendix A and Appendix B in accordance with principles set forthin the preceding paragraph.We will order that the respondent giveback pay to Frank R. Radke for the period from August 2, 1937, toNovember 5, 1937, the date on which he secured his present employ-ment elsewhere, computing the amount of his back pay in the mannerset forth in the preceding sentence.Even if we were to assume that the respondent's denial of rein-statement to the striking employees listed in Appendix A and Ap-xiBy"net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connectionwithseeking work or working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterofCrossettLumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and Sawmill Workers Unton, Local 2590,8 N. L. R. B 440. In additionto deducting net earnings,there should also be deducted,as hereinafter provided,moniesreceived by an employee for work performed upon Federal, State, county, municipal, orother relief projects during the period for which the respondent is under obligation to paysuch employees back wages 448NATIONAL LABOR RELATIONS BOARDpendix B was not, as contended by the respondent, an unfair. laborpractice, we would nevertheless under the circumstances award rein-statement and back pay to these employees in the manner set forthabove.The strike having been caused by the unfair labor -practicesof the respondent, the ordinary right which it had to select its em-ployees became "vulnerable," and-any refusal by the respondent of arequest made by the striking employees for reinstatement was at alltimes subject to such order as the Board, in effectuating the purposesand policies of the Act, might make directing the respondent to rein-state said employees, to dismiss persons hired since, and not in itsemploy at, the commencement of the strike, for the purpose of makingpositions available for such reinstatement, and to compensate suchstriking employees for any loss of wages sustained by virtue of therefusal.22The striking employees desired to return to work but weredenied reinstatement by the respondent.Assuming that the respond-ent's only reason for denying them reinstatement was that their jobswere occupied by strikebreakers, and assuming that a denial of rein-statement on this ground only was not a violation of Section 8 (3) ofthe Act, nevertheless the whole situation was brought about by therespondent's unfair labor practices in refusing to bargain collec-tivelywith the T. W. 0. C. At the time the striking employeesoffered to return to work, the question as to whether the respondentwould itself reinstate employees whose work had ceased as a conse-quence of unfair labor practices or await an order of this Boardrequiring it to do so reposed entirely in the judgment of the respond-ent.Where, as here, employees who cease work as a consequence ofunfair labor practices offer to return to work, without requiring asa condition that the employer cease the unfair labor practices whichcaused them to cease work, and the employer refuses to permit themto return to work, thereby depriving the employees of their jobs andattendant earnings until this Board issues a remedial order, we are ofthe opinion that the policies of the Act will best be effectuated byrequiring that in addition to reinstatement, the employer pay backpay to the employees from the date on which they offered to return towork.Since we have found that the discharge of, and subsequent refusalto rehire, Victor Theriault, John Zidek, and Stanley Dikines werebased on their T. W. 0. C. affiliation and that the lay-off of James22Black Diamond Steamship Coip. v. National Labor RelationsBoard,94 F. (2d) 875,certden.May23, 1938, 304U. S. 579; enforcingorderinMattoi of Black DiamondSteamship CorporationandMarine Engineers' Beneficial Association,Local No.33, 3 N. L.R B. 84;National Labor Relations Board v.Remington Rand,Inc,94 F(2d) 862, cert.denMay 23,1938, 304 U.S 576;Matter of MoKaig-Hatch,Inc.andAmalgamatedAsso-ciation of Iron,Steel,and Tin Workersof North America,Local No1139,10 N L R B 33;Matter of DouglasAircraftCompany, IncandUnited AutomobileWorkers of America,International Union, DouglasLocalNo 214; Matterof DouglasAircraftCompany,IncandLocal 311, International Association of Machinists,10 N. L.R. B. 242. DECISIONS AND ORDERS'449Chylik, Vladimir Peknik, and Steve Vihnicka was caused by theirrefusal to join the Independent, we will order the respondent-to offerthem reinstatement in the same manner as the employees listed inAppendix A and Appendix B and to make them whole -for any loss ofpay they have suffered by reason of their respective discharges orlay-offs by payment to each of them of a sum equal to the amountwhich he normally would have earned as wages from the date of hisdischarge to the date of the offer of reinstatement, less his net earn-ings 23 during that.period.The Trial Examiner found that Santa Giannone, Frank Malenchik,Kenneth. Stepps, Ann Podbelsek, Tony Barone, and -Raymond Wisin-ski- had been laid off prior to the strike and were not entitled to rein-statement and back pay.The T. W. O. C. excepted to this finding.Apparently, through inadvertence, the Trial Examiner omitted frornthis list the names of John Seroczinski, who testified, and GeorgeDomrese and Luther J. Bergstrom, who did not testify. Ann Podbel-sek, absent because of illness, was the only one of the above nine whowas not laid off because of curtailment of production.The respond-ent at no time took the position that these nine persons were not em-ployees but, in fact, treated them in all respects the same as the strik-ing employees.They were T. W. O. C. members and active in thestrike.They applied for reinstatement and were told that they wouldbe reinstated when work was available.As these employees were onlylaid off before the strike, as distinguished from being discharged, wedeem it fair to infer that increased production would have resultedin their reemployment.The mere fact that they were not physicallyengaged in work at the time of the strike does not affect their employ-ment status under the Act.24We find, therefore, that these nine per-sons retained their employee status and are entitled to reinstatementand back pay, along with the others listed in Appendix A, in the man-ner provided for hereinabove.Since, however, the Trial Examinerfound that six of these persons (all named in Appendix B) and Ben-jamin Galla were not discriminated against and did not recommendtheir reinstatement, we will exclude from the computation of theirback pay the period from March 15, 1938, the date of the IntermediateReport, to the date of the Order herein.This is in accordance withour rule that the respondent could not have been expected to reinstateemployees refused reinstatement after it received the IntermediateReport recommending the dismissal of the complaint as to these sevenemployees.2523 Seefootnote21,supra.24SeeMatterofEuehne ManufacturingCompanyand LocalNo. 1791,United Brother.hood of Carpenters and Joiners of America, 7 NL. R. B 304 ,25Matter of E R. Haffelfinger Co, IncandUnited Wall Paper Crafts of North America,LocalNo 6, 1 N L R. B. 760. 450NA'T'IONAL LABOR 1RF.LATIONS BOARDThe question is raised by the record whether the respondent shouldbe permitted to deduct from the back pay due under our Order moniesreceived by an employee for work performed upon Federal, State,county, municipal, or other relief projects during the period for whichthe respondent is under obligation to pay such employee back wages,In so far as the employee receives remuneration for such work duringperiods when he would otherwise have been working for the respond-ent, it would not seem necessary, in restoring him to the status quo, torequire the respondent to reimburse him in such amounts.Neverthe-less, to hold that the losses accruing from the respondent's unfairlabor practices must be borne by the government or governmentsfinancing the work-relief project would not effectuate the policies ofthe Act.We shall, therefore, order the respondent to deduct suchsums from the amounts otherwise due the employees and to pay suchdeductions over to the appropriate fiscal agency of the Federal, State,county, municipal, or other government or governments, which sup-.plied the funds for the work-relief project.The record shows that the respondent has treated certain strikingemployees who have already been reinstated as if they were newlyemployed without the seniority and other rights and privileges whichthey enjoyed prior to the strike. In order to effectuate the policiesof the Act, we shall order the respondent to restore to all strikingemployees who have already been reinstated their seniority and otherrights and privileges.The respondent excepts to the findings of the Trial Examiner fliat,certain employees, who did not testify at the hearing but who wereincluded in the amended complaint, were "entitled to reinstatementand back pay to the extent which supplementary proceedings may de-termine according to the principles established in this report."Therecord shows, however, that George Batka, Walter Kosinski, TomConnors,William G. Baptist, Henry G. Nissen, James Bala, AnnHornick, Anton Novak, Frank Plesko, John Daniels, George Dom-rese, and Luther J. Bergstrom were members of the T. W. O. C. inthe employ of the respondent, that they went out on strike and weredenied reinstatement on August 2, 1937.They will be included inour order of reinstatement of employees with back pay.26Theirnames are listed in Appendix A.The respondent takes exception to the failure of the TrialExaminer to find that certain employees had participated in threatsor acts of violence.We find the evidence insufficient to support sucha finding.The respondent excepts to the failure of the Trial Examiner tofind "as a principle of reinstatement of former employees not rehired26 SeeMatter of Kuehne Manufacturing CompanyandLocal No. 1791,United Brother.hood of Carpenters and Joiners of America,7 N. LR B 304. DECISIONS AND ORDERS451after the strike that said employees in order to be eligible for rein-statement and back pay must have made genuine and bona fide at-tempts to secure employment elsewhere in order to mitigate respond-ent's liability for back pay."We find 'this contention to be withoutmerit.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CoNcLusIoNs of LAW1.TextileWorkers Organizing Committee,Western Felt Local,and Independent Union of Western Felt Workers are labor organi-zations within the meaning of Section 2 (5) of the Act. `2.All the respondent's production employees, excluding super-visory and office clerical employees, salesmen, chemists, technical en-gineers, draftsmen, and truck drivers, constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (a) of the Act.3.TextileWorkers Organizing Committee, Western Felt Local,was on June 1, 1937, and at all times thereafter has been the ex-clusive representative of all the employees in such unit for the pur-poses of collective bargaining within the meaning of Section 9 (a)of the Act.4.By refusing to bargain collectively with Textile Workers Or-ganizing Committee, Western Felt Local, as the exclusive representa-tive of its employees in the appropriate unit, the respondent has en-gaged in and is engaging in unfair labor practices within the mean-ing of Section 8 (5) of the Act.5.By dominating and interfering with the formation and admin-istration of, and by contributing support to the Independent UnionofWestern Felt Workers, the respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8 (2)of the Act.6.By discriminating against Victor Theriault, John Zidek, StanleyDikines, James Chylik, Vladimir Peknik, Steve Vihnicka and theemployees named in Appendix A and Appendix B in regard totheir hire and tenure of employment and thereby discouraging mem-bership in the Textile Workers Organizing Committee, the respond-ent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (3) of the Act.7.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act. 452NATIONAL LABOR RELATIONS BOARD8.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.9.The respondent,by refusing to reinstate Thomas Kosisek, hasnot engaged in an unfair labor practice within the meaning of Sec-tion 8(3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) -of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent,Western Felt Works, and its officers, agents, successors, and as-signs shall:1.Cease and desist from :(a)In any manner dominating or interfering with the ad-ministration of the Independent Union of Western Felt Workers, orthe formation or administration of any other labor organization ofits employees, and contributing financial or other support to the In-dependent Union of Western Felt Workers, or to any other labororganization of its employees ;(b) Recognizing the Independent Union of Western Felt Workersas the representative of any of the employees for the purpose of deal-ing with the respondent concerning grievances, labor disputes, wages,rates of pay, hours of employment, or conditions of work;(c)Discouraging membership in TextileWorkers OrganizingCommittee,Western Felt Local, or any other labor organization ofits employees, by discharging, laying off, or refusing to reinstateany of its employees, or in any other manner discriminating inregard to their hire or tenure of employment or any term or conditionof their employment;(d) Refusing to bargain collectively with Textile Workers Organ-izing Committee, Western Felt Local, as the exclusive representativeof its production employees, excluding supervisory and office clericalemployees, salesmen, chemists, technical engineers, draftsmen, andtruck drivers,(e) In any other manner interfering with, restraining or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Withdraw all recognition from the Independent Union ofWestern Felt Workers as the representative of any of its employees DECISIONS AND ORDERS453for the purpose of dealing with the respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment, or condi-tions of work, and completely disestablish the Independent Union ofWestern Felt Workers as such representative;-(b)Upon request, bargain collectively with the TextileWorkersOrganizing Committee, Western Felt Local, as the exclusive repre-sentative of its production employees, excluding supervisory andoffice clerical employees, salesmen, chemists, technical engineers,draftsmen, and truck drivers, in respect to rates of pay, wages, hoursof employment, and other conditions of employment, and, if anunderstanding, is reached on such matters, embody said understand-ing in a signed agreement;(c)Offer to Victor Theriault, John Zidek, Stanley Dikines, JamesChylik, Vladimir Peknik, Steve Vihnicka and the employees namedin Appendix A, except Frank R. Radke, and in Appendix B imme-diate and full reinstatement to their former positions, without preju-dice to their seniority and other rights and privileges, in the mannerset forth in the section entitled "Remedy" above, placing those em-ployees for whom employment is not immediately available upon apreferential list in the manner set forth in said section, and there-after, in said manner, offer them employment as it becomes avail-able ;(d)Make whole the employees named in Appendix A, exceptBenjamin Galla and Frank R. Radke, for any loss of pay they mayhave suffered by reason of the respondent's refusal to reinstate themon August 2, 1937, and thereafter, by payment to each of them re-spectively of a sum of money equal to that which each would haveearned as wages during the period from. August 2, 1937; to the dateof the offer of reinstatement, or placement on the preferential list,less his net earnings,27 if any, during said period, had the respondentreinstated him on August 2, 1937, in the manner provided in thepreceding paragraph, provided that the respondent shall deduct fromthe back pay due each employee a sum equal to that received by suchemployee for work done in Federal, State, county, municipal, 'or otherrelief project during the period for which back pay is due him underthis Order, and shall pay any such amount deducted to the appro-priate fiscal agency of the Federal, State, county, municipal, or othergovernment financing such relief project;(e)Make whole Frank R. Radke for any loss of pay he may havesuffered by reason of the respondent's refusal to reinstate him onAugust 2, 1937, and thereafter, by payment to him of a sum of moneyequal to that which he would have earned as wages during the periodfrom August 2 to.November 5, 1937, the date on which he obtainednSee footnote 21,supra.147841-39-vol. 10-30 454NATIONAL LABOR RELATIONS BOARDhis present employment elsewhere, less his net earnings 28 during saidperiod, had the respondent reinstated him on August 2, 1937, in themanner provided in paragraph 1 (c) above, provided that the respond-ent shall deduct from the back pay due him such a sum equal tothat received by him. for work done in Federal, State, county, munici-pal, or other relief project during the period for which back pay isdue him under this Order, and shall pay any such amount deducted tothe appropriate fiscal agency of the Federal, State, county, municipal,or other government financing such relief project;(f)Make whole Victor Theriault, John Zidek, Stanley Dikines,James Dikines, James Chylik, Vladimir Peknik,=and Steve Vihnickafor any loss of pay they may have suffered by reason of this dischargeor lay-off, by payment to each of them respectively of a sum of 'moneyequal to that which he would have earned as wages during the periodfrom the date of his discharge or lay-off to the date of the offer ofreinstatement or placement on the preferential list, less his net earn-ings,228 if any, during said period, had the respondent reinstated himon August 2, 1937, in the manner provided in paragraph 1 (c) aboveand had the respondent not discriminatorily discharged' or laid himoff, provided that the respondent shall deduct from the back pay dueeach employee a sum equal to that received by such employee for workdone in Federal, State, county, municipal, or other relief project duringthe period for which back pay is due him under this Order, and shallpay any such amount deducted to the appropriate fiscal agency ofthe Federal, State, county, municipal, or other government financingsuch relief project;(g)Make whole Benjamin Galla and those employees named inAppendix B for any loss of pay they may have suffered by reasonof the respondent's refusal to reinstate them on August 2, 1937, andthereafter, by payment to each of them respectively of a sum of moneyequal to that which he would have earned as wages during the periodfrom August 2, 1937, to March 15, 1938, the date of the IntermediateReport of the Trial Examiner, and from the date of this Order to thedate of the offer of reinstatement or placement on the preferential list,less his net earnings,211 if any, during said periods, had the respondentreinstated him on August 2, 1937, in the manner provided in para-graph 1 (c) above; provided that the respondent shall deduct fromthe back pay due each employee a sum equal to that received by suchemployee for work done in Federal, State, county, municipal, or otherrelief project during the period for which back pay is due him underthis Order, but the respondent shall pay any such amount deducted tothe appropriate fiscal agency of the Federal, State, county, municipal,or other government financing such relief project ;28 Seefootnote 21,supra. DECISIONSAND ORDERS455(h)Restore to the employees who went on strike on June 8, 1937,and who have already been reinstated,their seniority and other rightsand privileges ;(i)Post immediately in conspicuous places in each department ofthe respondent's plant notices,stating:(1) that the respondent willcease and desist as pr( vided in paragraphs 1 (a), (b), (c), (d), and(e) of this Order;(2) that employees are free to remain or becomemembers of Textile Workers Organizing Committee,Western FeltLocal, and that the respondent will not discriminate against any em-ployee because of such membership;and (3)that the respondent with-draws all recognition from the Independent UnionofWestern FeltWorkers, as a representative of any of its employees,and completelydisestablishes it as such representative;(j)Maintain such notices for a period of at least sixty(60) con-secutive days from the date of posting;(k)Notify the Regional-Director for the Thirteenth Region inwriting, within ten (10)days from the date of this Order what stepsthe respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the allegations of the complaint thatthe respondent has engaged in an unfair labor practice within themeaning of Section 8(3) of the Act by refusing to reinstate ThomasKosisek be,and they hereby are, dismissed.APPENDIX A29Bala, JamesBaptist,William G.Batka, GeorgeBergstrom, Luther J.Boksa, JohnBrowning, John T.Bruhl, Benjamin N.Calzaretta, DominickCitek, Josephine PetrasConnors, TomCrossin, FrankDaniels, JohnDomrese, GeorgeDowiatt, AlexDragozetich, JohnDye, Charles V.Fredette, Louis, Jr.Fredette, Louis, Sr.Gajeski,AlexGalla, BenjaminGylling, ChristHabiger, AliceHoda, JohnHornick, AnnImperl, FredJavorsky, JosephJordan, FrankKemic, RudyKnazoich, AngeloKosinski,WalterKrajczynski, CeliaKubelka, JohnKyncl, JerryLeban, WilliamMachacek, JohnMack, Josephw There are variations between thespellings ofthe names as listed here and as listedin theamended complaint and in the various exhibits in which they are contained. 456NATIONALMasek, FrankMatousek, LillianMensik, JohnMusso, AlexNevsimal, FrankNissen, Henry G.Novacek, ErwinNovak, AntonOstrenga, TilliePetras, HildaPetras, Joseph, Jr.Plesko, FrankPolodna, RobertPotts, ReginaPrusik, AlbertRadke, Frank R.Rahn, CarlBarone, TonyGiannone, SantaMalenchik, FrankLABOR RELATIONS BOARDSchinaedeke, EmilSchmaedeke, AugustSchweiger, JohnSeroczinski, JohnShalkowskl, Anton J.Swiadek, Anthony J.Szerwin(ski) (t),HelenTratar, John, Jr.Treahy,William J.Troha, JosephVerzin, Ernest_ J.Wanat, EdwardWrlak, Mrs. MaryZalimas, hastyZeman, JennieZrazik, PeterAPPENDIX B 30Podbelsek, AnnStepps, KennethWisinski, Raymond°There are variations between the spellings of the names as listed heic and as listedin the amended complaint and in the various exhibits in which they are contained.